 593
 
COMAU
,
 
INC
.
 
 
358 NLRB No. 73
 
Comau, Inc.
 
and
 
Automated Systems Workers Local
 
1123, affiliated with Carpenters Industrial 
Council, United Brotherhood 
o
f Carpenters 
a
nd 
Joiners 
o
f America
 
 
 
Comau Employees 
Association
 
and
 
Automated Sy
s-
tems Workers Local
 
1123, affiliated with Ca
r-
penters 
 
Industrial Council, United Brotherhood 
o
f Carpenters 
a
nd Joiners 
o
f America
. 
Cases 
0
7

CA

0
52614, 
0
7

CA

0
52939, and 
0
7

CB

0
16912
 
June 
27
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On December 21, 2010, Administrative Law Judge 
Geoffrey Carter issued the attached decision.  The R
e-
spondents, Comau, Inc. (Comau) and Comau Employees 
Association (the CEA), and the Acting General Counsel 
each filed exc
eptions, a supporting brief, an answering 
brief, and a reply brief.
1
 
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions
 
and briefs
2
 
and has decided to 
affirm the judge

s rulings, findings,
3
 
and conclusions 
only to the extent consistent with this Decision and O
r-
der.
4
 
This matter arises out of Comau

s withdrawal of 
recognition from the 
Automated
 
Systems Workers Local 
1123, affiliated with the Michigan Regional Council of 
                                        
                  
 
1
 
Comau also filed a motion to dismiss the complaint and the Acting 
General Counsel filed a brief in opposition
 
to the motion
.
 
2
 
On January 3, 2012, the Board issued a Decision and Order
 
in 
which it adopted the decision of the administrative law judge and o
r-
dered the Respondents to take the action set forth in the judge

s re
c-
ommended Order.  
357 NLRB 
2294
.  The January 3, 2012 D
ecision 
and Order stated that the CEA did not file exceptions to the judge

s 
decision.  Id.
 
at 
2294
 
fn. 1.  However, 
the Board had received, but 
through inadvertence was not aware of, the CEA

s 
exceptions and 
briefs
, which had been timely filed.  
Accordingly, on February 8, 2012, 
the Board issued an unpublished order vacating the earlier Decision and 
Order and stating that the Board would reconsider the case de novo and 
issue a new decision and order at a later date.
 
3
 
Comau has implicitly excepted
 
to some of the judge

s
 
credibility 
findings. 
 
The Board

s established policy is not to overrule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are 
incorrect. 
Standar
d Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and find no 
basis for reversing the findings.   
 
4
 
We shall modify the judge

s recommended Order and substitute a 
new notice to conform to the
 
violations found.
  
For the reasons stated in 
his dissenting opinion in 
J. Picini Flooring
, 356 NLRB 
11
 
(2010), 
Member Hayes would not require electronic distribution of the notice.
 
Carpenters (the ASW/MRCC)
,
 
and recognition of the 
CEA as the exclusive collective
-
bargaining represent
a-
tive of a unit of employees at Comau

s Southfield
 
and 
Novi,
 
Michigan facili
t
ies.  For the reasons explained b
e-

that 
Comau violated 
Section 8(a)(5)
 
and (1)
 
of the Act by withdrawing reco
g-
nition from the ASW/MRCC
 
and 
that Comau an
d the 
CEA violated Section 8(a)(1), (2), and (3) and Section 
8(b)(1
)(A) and (2), respectively, by extending and a
c-
cepting recognition, 
and by 
entering into a collective
-
bargaining agreement containing a union
-
security clause 
at a time when the CEA did not represent an uncoerced 
majority of the employees in the bargaining 
unit.  Ho
w-
ever, we affirm the judge

s findings that Comau and the 
CEA unlawfully coerced employees to sign dues
-
checkoff authorization forms.  
 
For many years, unit employees at 

and Novi facilities 
were represented by an in
-
house u
n-
ion, 
originally called the PICO Employees Association 
(the PEA) and later renamed the Automated Systems 
Workers Union (ASW). 
  
In 
2007, the ASW 
affiliated 
with the Michigan Regional Council of Carpenters, Uni
t-
ed Brotherhood of Carpenters and Joiners of America 
(MRCC).
  
 
In January 2008
, Comau and the ASW/MRCC 
began negotiations
 
for a 
successor
 
collective
-
bargaining 
agreement. 
  
Healthcare was a contentious issue throug
h-
out the negotiations.  Comau proposed 
replacing the 
unit 

plan w
ith the same plan 
that it
 
provided to its nonunit employees.  
Under the plan 
proposed by Comau, 
unit employees would be required 
to pay premiums
 
for the first time
.  
 
T
he ASW/MRCC 
proposed that Comau participate in a plan underwritten 
by the MRCC, which co
uld be offered to employees at 
no cost.  
On December 3, 2008, Comau declared impasse 
and announced that it 
was implementing
 
its final offer.  
 
Comau 
informed unit employees, however, 
that 
the new 
healthcare plan 
would not become effective until March 
1, 20
09.  Notwithstanding Comau

s declaration of i
m-
passe
, 
the parties continued to 
meet and 
negotiate over 
the 
ASW/MRCC

.   
Although the 
parties made significant progress in the negotiations, on 
March 1, 
Comau
 
put into effect the healthcare
 
plan in its 
final offer.
 
On November 5, 2010, the Board issued 
a
 
D
ecision 
and 
O
rder reported at 356 NLRB 
75
 
(
Comau I
)
, finding 
that any impasse that existed over healthcare 
on Dece
m-
ber 3, 2008, 
when Comau announced that it was impl
e-
menting its final offer
,
 
was broken as a result of the 
pa
r-

progress in negotiations. 
 
The Board 
therefore found that Comau violated Section 8(a)(5) and 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
594
 
(1) of the Act by implementing 
the new
 
healthcare plan 
in the absence of an agreement or a bona fide impasse.
 
O
n December 22, 2009, while 
Comau I 
was 
pending 
before the 
administrative law judge
, Comau withdrew 
recognition from the ASW/MRCC and granted recogn
i-
tion to the CEA, based on a disaffection petition signed 
by a majority of the bargaining unit members.  Coma
u 
and the CEA subsequently negotiated a collective
-
bargaining agreement, which by its terms is effective 
from December 22, 2009
,
 
to April 13, 2013.  The co
m-
plaint in this case followed. 
 
The judge, applying the multifactor test set forth in 
Master Slack Co
rp.
, 271 NLRB 78 (1984)
, found that the 
unremedied unfair labor practice found in 
Comau I
 
ten
d-
ed to undermine the ASW/MRCC in the eyes of the ba
r-
gaining unit employees and 
thereby 
tainted the 
disaffe
c-
tion
 
petition.  Accordingly, the judge found that Co
mau 
could not lawfully rely on the petition to withdraw 
recognition from the 
ASW/MRCC
, and that, in so doing, 
it
 
violated Section 8(a)(5) and (1) of the Act.  
The judge 
further found that Comau and the CEA, respectively, 
violated Section 8(a)(1), (2), and 
(3) and Section 
8(b)(1)(A) and (2) by extending and accepting recogn
i-
tion and entering into a collective
-
bargaining agreement.  
 
On March 2, 2012, 
the United States Court of Appeals 
for the District of Columbia Circuit granted Comau

s 
petition for review 
o

Comau I
 
and 
vacated the 
Board

s finding that Comau committed 
an unfair labor practice
 
by unil
aterally changing emplo
y-

 
healthcare benefits
.
   
Comau, Inc. v. 
NLRB
,
 
671 F.3d 
1232.
5
   
The court found that Comau and the 
ASW/MRCC ha
d bargained to impasse 
and 
that 
Comau 
lawfully
 
implement
ed
 
the change
 
in healthcare benefits 
along with the other terms of its final offer
.
  
In light of 
the court

s decision, we reverse the judge and
 
find that 
the 
disaffection petition was 
not 
tainted by 
t
he unilateral 
change at issue in 
Comau I
.   
 
2.  The Acting General Counsel alleged and litigated 
an alternative theory for finding that Comau could not 
lawfully rely on the disaffection petition to withdraw 
recognition from the ASW/MRCC.  The Acting Gener
al 
Counsel alleged that the petition was tainted because it 
was circulated by nonsupervisory lead employees acting 
                                        
                  
 
5
 
On March 8, 2012, Comau filed a motion to dismiss the complaint
 
on the basis 
that the 

Comau I
 
precludes ado
p-
tion of the judge

s findings and conclusions in this case. The Acting 
General Counsel filed an opposition. 
 
We deny the motion.  T
he court

s 
decision 

ings, discussed below, that 
Comau 
and
 
the CEA 
unlawfully coerced
 
employees to sign dues
-
checkoff authorization forms
, nor does it have any bearing on 
the 
Ac
t-

hat the petition was tainted by the 
involvement of individuals ac
ting with the apparent authority of C
o-
mau
.  
 
with the apparent authority of Comau.  The judge
 
found 
it unnecessary to
 
pass on 
this theory due to his finding
 
that 
the petition was tainted
 
by the unilateral change in 
healthcare benefits.
6
  
Having reversed the judge on that 

alternative theory.  
 

 
Comau

s 
Sout
h-
field and Novi 
facilit
ies
 
are
 
divided into separate depar
t-
ments
 
that are
 
led by one or more supervisors. 
 
The d
e-
partments are further divided into work centers, each of 
which has an assigned 
leader
 
who is highly skilled and 
experienced in the work of the center.   
The l
eaders 
are
 
part
 
of the bargaining unit
 
and the Acting General Cou
n-
sel does not allege 
that they are statutory supervisors.  
The judge found, however, that 
the 
leaders act as inte
r-
mediaries between management and employees on the 
shop floor.  Managers determine the work t
hat is a
s-
signed to each work center and communicate the info
r-
mation to the leaders.  Leaders then assign specific tasks 
to individual employees and provide instructions about 
how the tasks should be performed
.  
Leaders may request 
specific employees to be 
assigned to a project.
7
 
 
Leaders 
keep management informed about the status of projects 
through reports and periodic meetings.  If management 
decides to authorize overtime for a project, leaders may 
recommend employees to perform the overtime work and 
notif
y the employees who have been selected
 
by ma
n-
agement
 
to work the overtime hours.  Employees wis
h-
ing to take a day off must obtain their leader

s signature 
on an absentee form before the form is submitted to a 
supervisor for final signature and approval. 
 
I
n some i
n-
stances, 
the leader is the only individual who signs an 
absentee form
.  Leaders receive a slightly higher wage 
(approximately 
$1
 
additional per hour) than other unit 
employees.  
 
Harry 
Yale, a toolmaker leader, prepared and circula
t-
ed the disaffec
tion petition.  
The petition requested that 
Comau stop recognizing the ASW/MRCC and grant 

-
bargaining representative.  
On December 15, 2009, Yale 
placed the petition on his desk for employees to review 
and
 
sign during break periods and before and after work.  
Yale also took the petition to other buildings where unit 
employees worked.  The employees
 
in
 
those buildings 
passed the petition around, occasionally during workin
g 
time
 
in violation of Comau

s no
-
sol
icitation rule.  Add
i-
                                        
                  
 
6
 
The judge
, however, 
made factual findings relevant to the theory.  
Accordingly, the record 
is sufficiently developed so that a remand is 
unnecessary. 
 
7
 
At least one leader, James Reno
, has also participated i
n the hiring 
process by reviewing resumes and providing his opinion about the 

  
 
 COMAU
,
 
INC
.
 
 
595
 
tionally, an unknown number of unit employees on 
layoff or medical leave entered 
the
 
facilit
ies
 
to sign the 
petition.  
 
Although the disaffection petition was generally circ
u-
lated with little discussion, employee Rich Mroz testified 
th
at 
his group leader, Nelson 
Burbo
,
 
informed him of the 
petition and asked if he was happy with the 
ASW/MRCC.  Mroz responded that he was not, but he 
thought it was a bad time to change bargaining repr
e-
sentatives, due to the then
-
pending unfair labor practi
ce 
proceeding in 
Comau I
.  Subsequently, 
Leader James 
Reno
 
suggested that Mroz speak with Yale about the 
petition.  
Mroz
 
did so, asking Yale if other leaders or 
Mroz

 
brother, who also worked for Comau, had signed 
the petition.  Yale replied that they, and
 
a majority of the 
other unit employees, had signed.  Mroz then signed the 
petition.  
He testified that his decision to sign the petition 

 
the fact that a majority of the bargaining unit
 
employees
, 
including his brother, had signed it.
 
On December 22, 2009, Yale delivered the petition to 
H
uman 
R
esources 
M
anager Fred Begle.  Begle verified 
the signatures
 
and determined that a majority of the
 
ba
r-
gaining unit
 
employees
 
had signed
 
it
.  On the same day, 
C
omau withdrew recognition from the 
ASW/MRCC and 
granted
 
recognition to the CEA.  
 
The Acting General Counsel contends that Yale, Reno, 
and Burbo possessed apparent authority 
to act for Comau 
when they 
circulate
d
 
the disaffection petition
,
 
in light of 
their duties and the manner in which the petition was 
circulated

i.e., on working time and to off
-
duty e
m-
ployees who were permitted to enter the facilit
ies
.
8
  
C
o-
mau and the CEA maintain, on the other hand, that 
the 
leaders were acting as agent
s of the CEA.
9
 
 
The Board applies common law principles in determi
n-
ing whether an individual possesses apparent authority to 
act for an employer.  The Board summarized these pri
n-
ciples in 
Pan
-
Oston Co.
, 336 NLRB 305, 
305

306 
(2001)
:
 
 
Apparent authority res
ults from a manifestation by the 
principal to a third party that creates a reasonable belief 
that the principal has authorized the alleged agent to 
perform the acts in question. 
 
Southern Bag Corp
., 315 
NLRB 725 (1994) (and cases cited therein). Either the
 
principal must intend to cause the third person to b
e-
lieve the agent is authorized to act for him, or the pri
n-
                                        
                  
 
8
 
The Acting General Counsel does not allege that Comau
 
violated 
Sec. 8(a)(1) of the Act by actively 
solicit
ing
, encourag
ing
, or pr
omot
ing
 
the petition
.
 
9
 
Comau and the CEA further contend that an individual cannot be 
an agent of an employer and a union at the same time.  
 
cipal should realize that its conduct is likely to create 
such a belief. 
 
Service Employees Local 87 (West Bay 
Maintenance)
, 291 NLRB 82 (1988) (
citing Restat
e-
ment 2d, 
Agency
, § 27 (1958, Comment a)).
 
The Board

s test for determining whether an e
m-
ployee is an agent of the employer is whether, under 
all of the circumstances, employees would reason
a-
bly believe that the employee in question was r
e-
flec
ting company policy and speaking and acting for 
management. 
 
Waterbed World
, 286 NLRB [425, 
426

427
 
(1987)
] 
(and cases cited therein).  The 
Board considers the position and duties of the e
m-
ployee in addition to the context in which the beha
v-
ior occurred.
 
 
Jules V. Lane
, 262 NLRB 118, 119 
(1982).
 
 
The Board also emphasized in 
Pan
-
Ost
o
n
 
that an
 
employee 
may be an agent of 
an
 
employer for one purpose but not 
another.
  
336 NLRB at 306.
10
  
 
A
pplying these principles here, we find that the 
Acting 
General Counsel, who bears the burden of proof, 
failed 
to establish that Comau took
 
any action from which e
m-
ployees could reasonably conclude that 
Yale, Reno, and 
Burbo were reflecting company policy or speaking and 
acting 
for Comau when they circulated th
e petition.  
 
There is no evidence that Comau intended to cause e
m-
ployees to believe that it had authorized Yale, Reno, and 
Burbo to circulate the petition or that Comau should have 
realized that its conduct was likely to create such a belief.   
Although i
t appears that Begle was informed by Yale on 
an unknown date that the petition was circulating, there 
is no evidence that Comau instigated
 
or
 
encouraged the 
petition.  Further, there is no evidence that Comau was 
aware that some employees signed the petiti
on during 
working time in violation of Comau

s no
-
solicitation rule 
or that 
it was aware that 
off
-
duty employees 
entered
 
the 
facility to sign the petition.
11
  
 
Moreover, as indicated above, l
eaders are members of 
the bargaining unit
 
and for many years have
 
held elected 
or appointed positions in 
the PEA, ASW, ASW
-
MRCC, 
and the CEA
.  
Yale, for example, had served as secretary 
of the PEA and the ASW, as a member of
 
the 
ASW/MRCC
 
executive committee, and as a member of 
                                        
                  
 
10
 
See also 
Flying Foods, 
345 NLRB 101, 104

105 (2005), enfd. 471 
F.3d 178  (D.C. Cir. 2006) (employee was 
employer

s agent with r
e-
spect to his statements critical of the union during 
new employee 
orie
n-
tation seminars, but he was not shown to have 
been acting on behalf of 
the employer
 
when he solicited employees to sign a disaffection pet
i-
tion approximately 1 w
eek later).
 
11
 
Flying Foods, 
supra,
 
345 NLRB at 105 (employee

s circulation of 
petition in violation of no
-
solicitation rule in area where he 
could
 
have 
been observed by supervisor did not create apparent authority where 
there was no evidence that any supe
rvisor actually saw 
him
). 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
596
 
the ASW/MRCC bargaining committee during ne
goti
a-
tions in 2008
.  
Darryl Robertson served as treasurer of 
the ASW and a member of the ASW/MRCC bargaining 
committee during the 2008 negotiations, and Leaders 
Greg Sobeck, Steve Wizinsky, and 
Robert Wisniewski 
have also held various elected or appointed 
positions 
with the ASW/MRCC
.
 
 
In light of
 
the 

unit employees and their history of serving as union off
i-
cials with responsibility for representing employees in 
labor relations matters, we cannot conclude
 
that 
the 
e
m-
ployees would view the 
leaders

 
circulation of the pet
i-
tion as having been undertaken at the behest of Comau or 
in furtherance of Comau

s interests
, as opposed to the 
interests of the unit employees
.
12
 
 
Rather, we find that
 
employees would reasonably be able to 
distinguish
 
b
e-
twe
en activities undertaken by the leaders in connection 
with their limited agency 
to direct the work of others
, 
and activities undertaken in connection with their role as 
unit employees 
or 
union officials. 
 
In 
sum, we find that the
re is insufficient evidence
 
that 
the 
disaffection petition was tainted
 
under either of the 
theories advanced by the Acting General Counsel
.  Co
n-
sequently, 
Comau
 
did not improperly rely on the disa
f-
fection petition to withdraw recognition from the 
ASW
/MRCC
 
and to recognize the CEA as the emplo
y-
ees

 
majority choice for collective
-
bargaining represent
a-
ti
ve
.  We therefore 
dismiss the complaint allegations
 
that 
Comau violated Section 8(a)(5) 
and (1) 
of the Act by 
withdrawing recognition from the ASW/MRCC, and t
hat 
Comau and the CEA, respectively,
 
violated Section
 
8(a)(1), (2), and (3) and 
Section 
8(b)(1)(A) and (2) by 
extending and accepting recognition, and by entering into 
a collective
-
bargaining agreement containing a union
-
security clause at a time when the 
CEA did not represent 
an uncoerced majority of the employees in the bargaining 
unit.
  
 
                                        
                  
 
12
 
This factor sharply distinguishes this case from 
SKC Electric, Inc.,
 
350 NLRB 857 (2007), cited by the Acting General Counsel.  In 
SKC 
Electric
, an individual 
in charge of
 
overseeing the 

s projects 
circulated and file
d a decertification petition.   The Board found that, 
even assuming the individual was not a statutory supervisor, the e
m-
ployees would reasonably believe he was speaking and acting for ma
n-
agement
 
in circulating the decertification petition
 
in light of his 
duties 
and the fact that he drove a company truck from jobsite to jobsite to 
collect signatures during working time.  In contrast to the present case, 
the individual who circulated the petition 
in 
SKC Electric
 
did not have
 
a history of representing unit em
ployees in labor relations matters
 
as an 
appointed or elected union agent
.
  
SKC Electric 
is 
further
 
distinguish
a-
ble on the basis that
 
the
 
employer
 
in that case materially assisted in the 
creation, circulation, and filing of
 
the petition
. 
 
350 NLRB 
at 
8
61

8
6
2.  
As indicated above, there is no evidence in this case that Comau assis
t-
ed in the creation, circulation, or filing of the petition or that it knew the 
petition was circulated on working time.
 
3.  
We agree
 
with the judge, for the reasons he set 
forth, 
that Comau violated Section 8(a)(1) of the Act by 
threatening employees 
Nizar 
Akkari and 
G
asper Cal
a
n-
drino 
wit
h discipline or discharge 
if they did not execute 
dues
-
checkoff authorization forms for the CEA
. 
 
We 
further agree with the judge, for the reasons he gave and 
for the additional reasons set forth below, that Comau 
and the CEA violated Section 8(a)(1) and S
ection 
8(b)(1)(A), respectively, by making statements and e
n-
gaging in other conduct that had a reasonable tendency to 
coerce employee Jeffrey T. Brown to execute a dues
-
checkoff authorization form.
 
 
An employer may not lead employees to believe that 
the du
es
-
checkoff authorization method of fulfilling f
i-
nancial obligations to their union is compulsory.  
Roc
h-
e
s
ter Mfg. Co.
, 323 NLRB 260 (1997
). 
 
The
 
Board has 

the Act guarantees to each emplo
y-
ee the right to determine for himself, free f
rom coercion, 
whether he shall sign a checkoff authorization or not.

Herman Bro
s.,
 
Inc.,
 
264 NLRB 439, 4
4
2 (1982)
.
13
  

Any 
conduct, express or implied, which coerces an employee 
in his attempt to exerc
ise this right clearly violates [the 
Act
].

  
Electron
ic Workers IUE
 
Local 601 (Westin
g-
house Electric Corp
.
)
, 180 NLRB 1062 (1970).
 
Th
e credited facts establish that, beginning in February 
2010, CEA Treasurer Fred 
Lutz
 
repeatedly asked
 
Brown 
to execute a dues
-
checkoff authorization form.  
The first 
time Lutz asked, Brown said that 
he did not want to and 
would not sign 
a dues
-
checkoff authorization form
.
 
 
Lutz 
then informed Brown th
at he was going to provide Begle 
with a list of all employees who did not sign the form
.  
Brown responded that
 
he would sign 
if Begle gave him a 
letter 
stating 
that his job was at risk if he did not.
  
Lutz 
approached Brown three more times.  The final time
,
 
Brown 
asked if he could pay his
 
dues in cash.  Lutz 
r
e-
plied that he would ask Begle.  A few minutes later, Lu
tz 
returned and told Brown that they both needed to speak 

 
At the meeting, 
Begle 
pointedly asked Brown why he did not want to execute a 
dues
-
checkoff authorization form.  Brown responded that 
the Company was already into his 
paycheck enough.  
Brown stated that he would rather pay his dues in cash, 
and Begle 
responded
 
that 

he didn

t want 
[CEA off
i-
cials] running around once a month collecting 20 
bucks from everybody.

   
Brown then asked if he could 
pay a full year of dues in ca
sh.  Begle appeared to like 
the
 
proposal, but Lutz asked Brown what would happen 
if he was laid off in 6 months.
 
The conversation conti
n-
                                        
                  
 
13
 
Quoting 
B
a
ggett Industrial Constructors
,
 
219 NLRB 171, 172 
(1975); 
Hope Industries, 
198 NLRB 853, 856 (1972)
.
 
 COMAU
,
 
INC
.
 
 
597
 
ued for a few more minutes, and then Brown handed in a 
signed dues
-
checkoff authorization 
form.
 
The judge 
found
 
that
,
 
al
though
 
Begle did not expressly 
threaten Brown
 
with adverse consequences if he failed to 
sign a dues
-
checkoff authorization form (as he had when 
threatening employee Akkari with termination if he 
failed to sign the form)
, 

statements and conduct 
woul
d reasonably tend to coerce Brown in the exercise of 
his Section 7 rights in view of (
1
) Begle

s taking the u
n-
usual step of having a shop floor employee brought to his 
private office to speak with him; and (
2
) his questioning 
of Brown about his refusal to 
sign the form, while e
x-
pressing doubts about the reliability of paying by other 
means.
14
  
The judge found, further, that 
Lutz

 
presence at 
the meeting served as 
the
 
CEA

 
endorsement of Begle

s 
remarks and 
his 
treatment of Brown

s refusal to sign the 
dues
-
checkoff authorization form as a point of concern. 
 
The judge observed that
, like Begle, Lutz questioned the 
reliability of paying dues by means other than dues
 
checkoff. 
 
Accordingly
, 
the judge found that 
Lutz

 
stat
e-
ments 
and co
nduct also
 
had a reasonable tendency to 
coerce Brown to sign the dues
-
checkoff authorization 
form, and thus violated 
Section 8(b)(1)(A) of 
the Act.
   
 
We agree with the judge, for the reasons he states, that 

e also 
agree that the CEA, through Lutz, similarly coerced 


n-
duct.  It also
 
provided the CEA with knowledge that 
Brown

s authorization was coerced.  The 
Board has long 
held that a union violates 
Section 
8(b)(1)(A) by accep
t-
ing money deducted pursuant to authorizations that it has 
reason to know were coercively obtained, even if the 
union was not directly responsible for the coercion.  
I
r-
win Industries, 
304
 
NLRB 78 fn. 1 (1991) (adopting 
judge

s finding that union violated 8(b)(1)(A) by accep
t-
ing checked
-
off dues while on notice that they had been 
deducted pursuant to coerced authorizations), enfd. in 
relevant part 
sub nom. 
Petroleum Workers v. NLR
B,
 
980 
F.2
d 774
, 778 fn. 1
 
(D.C. Cir. 1992); 
Herman Bro
s.
,
 
s
u-
pra
,
, 264 NLRB 
at
 
442 fn. 16 (holding that employer 
violated 8(a)(1) by coercing employees to sign authoriz
a-
tion cards and further finding 

[a]s a corollary to this 
violation, 
. . . 
that [the union] violat
ed Section 8(b)(1)(A) 
by accepting money deducted pursuant to the coercively 
                                        
                  
 
14
 
Member Hayes finds it unnecessary to pass on whether Begle 
again violated Sec
.
 
8(a)(1) through his statements and conduct towards 
Brown because an additional finding would be cumulativ
e and would 
not materially affect the remedy. 
 
obtained authorizations

); 
IBEC Housing Corp
., 245 
NLRB 1282, 1283 (1979) (same).
15
 
A
MENDED 
R
EMEDY
 
Having found that the Respondents have engaged in 
certain unfair labor practices
, we shall order them to 
cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act.  We shall 
order Comau to cease giving effect to the coercively o
b-
tained authorization cards, upon the requests of Nizar 
Akkari,
 
Gasper Calandrino
,
 
and Jeffrey T. Brown.  Ho
w-
ever, we shall not require the Respondents to reimburse 
Akkari, Calandrino
,
 
and Brown for dues deducted purs
u-
ant to the unlawfully obtained authorizations.  Throug
h-
out the relevant period, Comau and the CEA 
have been 
parties to a collective
-
bargaining agreement covering 
these employees.  The agreement contains a union
-
security provision that appears to comply with the r
e-
quirements of the Act.  The agreement itself is presum
p-
tively valid in light of our dismis
sal of the complaint 
allegations that Comau unlawfully extended, and the 
CEA unlawfully accepted, recognition.  Under these ci
r-
cumstances, because the employees were obligated to 
pay dues by some method, a reimbursement order would 
not be appropriate. 
Roch
ester Mfg
., supra, 323 NLRB at 
263 (no 
 
reimbursement
 
 
required 
 
if 
 
affected employees 
 
                                        
                  
 
15
 
On June 9, 2010, Comau posted a notice 
informing
 
employees that 
the ASW had charged it with unlawfully coercing employees into sig
n-
ing dues
-
checkoff authorization forms.  The notice stated that Comau 
did no
t believe the charge to be accurate and went on to advise emplo
y-
ees that they w
ere not required to pay their dues through payroll dedu
c-
tion and 
that
 
the
y
 
were free to rescind the
ir dues
-
checkoff
 
authoriz
a-
tion
s
 
and 

deal with the CEA directly.

  
We agree wi
th the judge that 
the notice did not serve as 
an 
effective repudiati
on 
under the standards 
enunciated in 
Passavant Memorial 
Area 
Hospital
, 237 NLRB 138 
(1978).  The notice did not specifically reference the threats of disc
i-
pline or 
the 
other coercive 
state
ments and 
conduct and it denied any 
wrongdoing.
 
   
Member Hayes does not necessarily endorse all elements of the 
Passavant
 
test, but he agrees that Comau did not effectively repudiate 
its threats of discipline or discharge to employees Nizar Akkari and 
Gasper Calandrino if they refused to execute dues
-
checkoff authoriz
a-
tion forms
.
 
However, even assuming arguendo that Comau, t
hrough Begle. c
o-
erced Brown to execute his dues
-
checkoff authorization, Member 

-
Brown mee
t-
ing is a sufficient basis for finding that the CEA violated Sec. 
8(b)(1)(A).  Moreover, although Member Hayes 
agrees with the cited 
holding of 
Irwin Industries
, he notes that there is neither an allegation 
nor a finding in this case that the 
CEA violated Sec. 8(b)(1)(A) by 
knowingly accepting coerced checked
-
off dues.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
598
 
were subject to a lawful union
-
security clause obligating 
them to pay dues); 
Electr
onic
 
Workers IUE Local 601 
(Westinghouse Electric)
, supra, 180 NLRB at 1062

1063 
(s
ame).
 
 
ORDER
 
A. The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent Employer, 
Comau, Inc., Southfield
 
and 
Novi,
 
Michigan, its officers, agent
s, successors, and a
s-
signs, shall
 
1. Cease and desist from
 
(a) Telling employees that they can be disciplined or 
discharged if they do not sign dues
-
checkoff authoriz
a-
tion forms.
 
(b) Making statements or engaging in conduct that has 
a reasonable tendency 
to coerce employees to sign dues
-
checkoff authorization forms.
 
(c) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative a
ction necessary to 
effectuate the policies of the Act.
 
(a) 
Cease
 
giv
ing
 
effect to the checkoff authorizations 
obtained through coercion from 
Nizar Akkari, G
asper 
Cal
andrino,
 
and Jeffrey T. Brown upon the request of 
those employees.
 
(b) 
Within 14 days after
 
service by the Region, post at 
its facilities in Southfield
 
and Novi, Michigan, copies of 
the attached notice marked 

Appendix
 
A

Notice to 
Employees.

16
 
 
Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed 
by 
Comau

s authorized representative, shall be posted by 
Comau and maintained for 60 consecutive days in co
n-
spicuous places including all places where notices to 
employees are customarily posted. 
 
In addition to phys
i-
cal posting of paper notices, notices shall be distributed 
electronically, such as by email, posting on an intranet or 
an internet site, or other electronic means, if Comau cu
s-
tomarily communicates with its employees by such 
means. 
 
Reasonable steps shall 
be taken by Comau to 
ensure that the notices are not altered, defaced, or co
v-
ered by any other material. 
 
In the event that, during the 
pendency of these proceedings, Comau has gone out of 
business or closed the facilit
ies
 
involved in these pr
o-
ceedings, Co
mau shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
                                        
                  
 
16
 
If this Order is enforced by a judgment of 
a United States court of 
appeals, the words in the notice reading 

Posted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Boa
rd.

 
and former emp
loyees employed by Comau at any time 
since May 1, 2010. 
 
(
c
) Post at the same places and under the same cond
i-
tions copies of the notice marked 

Ap
pendix
 
B

Notice 
to 
Members
 
and 

 
as soon as 
they are
 
fo
r-
warded by the 
Regional Director for Region 7.
 
(
d
) 
Within 14 days after service by the Region, d
eliver 
to the Regional Director for Region 
7 
signed copies of 
the attached notice marked 

Append
ix A

Notice to 

 
in sufficient numbers to be posted by the 
CEA
 
in places where notices to its members are custo
m-
arily posted.
 
(
e
) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible of
ficial on a form provided by the Region a
t-
testing to the steps that Comau has taken to comply.
 
B. 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that t
he 
Re
spondent Union, Comau Employees Association 
(CEA), Southfield, Michigan, its officers, agents, and 
representatives, shall
 
1. Cease and desist from
 
(a) Making statements or engaging in conduct that has 
a reasonable tendency to coerce Comau employees to 
sign
 
dues
-
checkoff authorization forms.
 
(b) Accepting and retaining moneys deducted from 
employees

 
pay as dues where it has knowledge that such 
deductions were made pursuant to coercively obtained 
dues
-
checkoff authorization forms.
 
(
c
) In any like or related 
manner restraining or coer
c-
ing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Within 14 days after service by the 
Region, post a
t 
its union offices and meeting halls copies of the attached 
notice marked
 

Appendix B

Notice to Members and
 
Employees.

17
 
Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed 
by the CEA

s authorized representat
ive, shall be posted 
by the CEA and maintained for 60 consecutive days in 
conspicuous places including all places where notices to 
members and Comau employees are customarily posted. 
 
In addition to physical posting of paper notices, notices 
shall be distr
ibuted electronically, such as by email, pos
t-
ing on an intranet or an internet site, or other electronic 
means, if the CEA customarily communicates with its 
members by such means. 
 
Reasonable steps shall be ta
k-
                                        
                  
 
17
 
See fn. 16, supra.
 
 COMAU
,
 
INC
.
 
 
599
 
en by the CEA to ensure that the notices are n
ot altered, 
defaced, or covered by any other material.
 
(b) Post at the same places and under the same cond
i-
tions copies of the notice marked 

Appendix
 
A

Notice 
to 

 
as soon as 
they are
 
forwarded by the 
R
e-
gional Director for Region 7.
 
(
c
) 
Within 14
 
days after service by the Region, d
eliver 
to the Regional Director for Region 
7 
signed copies of 
the attached notice marked 

Appendix 
B

Notice to 

 
in sufficient numbers to be 
posted by 
Comau
 
in places where notices to 
employees
 
are c
ustomarily posted.
 
(
d
) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that 
the CEA 
has taken to comply.
 
I
T IS FURTHER ORDER
ED
 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.
 
APPENDIX
 
A
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor 
Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other 
employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
tell employees that they may be disc
i-
plined or discharged if they do not sign dues
-
checkoff 
authorization forms.
 
W
E WILL NOT
 
make statements o
r engage in conduct 
that has a reasonable tendency to coerce employees to 
sign dues
-
checkoff authorization forms.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of
 
the Act.
 
W
E WILL 
cease
 
giv
ing
 
effect to the 
dues
-
checkoff a
u-
thorization
 
form
s obtained through coercion from 
Nizar 
Akkari, G
asper Cal
andrino,
 
and Jeffrey T. Brown upon 
the request of those employees.
 
 
C
OMAU
,
 
I
NC
.
 
APPENDIX
 
B
 
N
OTICE 
T
O 
M
EMBERS AND 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIG
HT TO
 
Form, join, or assist a union
 
Choose representatives to bargain on your behalf
 
with your employer
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
make statements or engage in conduct 
that has a reasonable tendency to coerce Comau emplo
y-
ees to sign dues
-
checkoff authorization forms.
 
W
E WILL NOT
 
accept and retain moneys deducted from 
your pay as dues where we have knowledge that such 
deductions are ma
de pursuant to coercively obtained 
dues
-
checkoff authorization forms.
 
W
E WILL NOT
 
in any like or related manner restrain or 
coerce you in the exercise of the rights guaranteed you 
by Section 7 of the Act.
 
 
C
OMAU 
E
MPLOYEES 
A
SSOCIATION
 
 
Sarah Pring Karpinen 
and
 
Darlene Haas Awada, Esqs.
,
 
for the 
Acting General Counsel.
 
Thomas G. Kienbaum 
and
 
Theodore R. Opperwall, Esqs.
, 
of 
Birmingham, Michigan, for the Respondent Employer 
(Comau).
 
M. Catherine Farrell
 
and
 
David J. Franks, Esqs., 
of Bloo
m-
field Hills, Michigan
, for the Respondent Union (CEA).
 
Edward J. Pasternak, Esq., 
of Southfield, Michigan, 
for the 
Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
EOFFREY 
C
ARTER
, Administrative Law Judge. 
 
This case 
was tried in Detroit, Michigan, from August 31

September 3, 
2
010, and from September 16

17, 2010.  The charge in Case 7

CA

52614 was filed on December 29, 2009, and was amended 
on January 8, 2010.  The charge in Case 7

CA

52939 was filed 
on May 20, 2010, and was amended on July 8, 2010, and fu
r-
ther amended on July 2
3, 2010.  The charge in Case 7

CB

16912 was filed on May 20, 2010, and was amended on June 9, 
2010, and further amended on July 8, 2010.  The consolidated 
amended complaint was issued on July 30, 2010, and alleges 
that Comau, Inc. (Comau or Respondent Empl
oyer (RE)) vi
o-
lated Section 8(a)(1), (2), (3)
,
 
and (5) of the Act by: failing and 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
600
 
refusing to bargain collectively and in good faith with the A
u-
tomated Systems Workers Local 1123 (ASW, ASW/MRCC
1
 
or 
the 
Charging Party); dominating and interfering with the a
d-
ministration of, and rendering unlawful assistance to, a labor 
organization; discriminating against employees and thus e
n-
couraging membership in a labor organization; and interfering 
with, restraining, and coercing its employees in the exercise of 
rights 
guaranteed in Section 7 of the Act.  The consolidated 
amended complaint also alleges that the Comau Employees 
Association (CEA or Respondent Union (RU)) violated Section 
8(b)(1)(A) and (b)(2) of the Act by: restraining and coercing 
employees in the exercis
e of rights guaranteed in Section 7 of 
the Act; and attempting to cause Comau to discriminate against 
its employees such that Comau would violate Section 8(a)(3) of 
the Act.
 
Both Comau and the CEA filed timely answers denying the 
alleged violations in the 
consolidated amended complaint.
 
This case follows on the heels of Case 
0
7

CA

0
52106, d
e-
cided by Administrative Law Judge Paul Bogas on May 20, 
2010
,
 
and adopted by the Board on November 5, 2010.  See 
Comau, Inc.
, 356 NLRB 
75
 
(2010).  During trial, I took j
udicial 
notice of the legal and factual findings in Judge Bogas

 
dec
i-
sion, and advised the parties that they could make any relevant 
arguments about those findings (including the weight that the 
findings should carry).  Those findings became binding author
i-
ty when the Board affirmed Judge Bogas

 
rulings, findings
,
 
and 
conclusions, and adopted his remedy and recommended 
O
rder 
(with minor modifications to each that are not relevant to my 
analysis).
 
On the entire record,
2
 
including my observation of the d
e-
mean
or of the witnesses, and after considering the briefs
3
 
filed 
                                        
                  
 
1
 
The ASW/MRCC abbreviation is used for all time periods during 
which the ASW was affiliated with the MRCC.
 
2
 
The trial transcript is generally accurate, but I make the following 
corrections to clarify the record: (a) at Tr. 203

845, all references to 





transcript, the record did not record (or mislabeled) the Charging Pa
r-

 
(Ed Pasternak) responses to my inquiries about obje
c-
tions to exhibits.  The record should reflect that I admitted the follo
w-

Exhs. 12, 15.  Finally, I note that while the exhibit files
 
generally are 
correct, I excluded Acting GC Exhs. 22 and 25

30 from the record 
(those exhibits were erroneously placed in the admitted exhibits file).
 
3
 
I have also considered the posttrial motions filed by the parties.  
The Acting General Counsel filed a
 
motion to substitute the table of 
contents and table of authorities in its posttrial brief.  Given the fact that 
the Acting General Counsel only seeks to make clerical corrections to 
its brief, and given that no other party has opposed the motion, I will 

table of contents and table of authorities in the posttrial materials that 
will be forwarded to the Board if any exceptions are filed.
 
On October 8, 2010, Comau filed a motion to suppl
ement the record 
with the transcript and exhibits from an October 5, 2010 deposition of 
David Baloga in connection with a 10(j) petition that is currently pen
d-
ing in the United States District Court for the Eastern District of Mich
i-
gan.  The proffered reco
rds included cover sheets from the 

by the Acting General Counsel, Respondent Employer
,
 
and 
Respondent Union, I make the fol
lowing
 
F
INDINGS OF 
F
ACT
 
I
.
  
J
URISDICTION
 
Respondent Employer Comau operates plants in the Detroit, 
Michigan
 
area to design, build, sell, and install automated i
n-
dustrial systems.  In 2009, Respondent Employer derived gross 
revenue in excess of $1 million, and sold goods and provided 
services valued in excess of $50,000 from its Michigan facil
i-
ties directly to c
ustomers located outside of Michigan.  R
e-
spondent Employer admits, and I find, that at all material times 
it has been an employer engaged in commerce within the mea
n-
ing of Section 2(2), (6), and (7) of the Act.  Respondent Union 
admits, and I find, that at
 
all material times it has been a labor 
organization within the meaning of Section 2(5) of the Act.  I 
also find that, at all material times, the Charging Party has been 
a labor organization within the meaning of Section 2(5) of the 
Act.
4
 
                                        
                                        
            
 

testimony about those documents.  The Acting General Counsel o
p-


the record in an order dated October 14, 2010.
 
In its posttrial brief, Comau (in part) asked me to reconsider my ru
l-
ing on its motion to supplement the record.  See RE. Br. at 15.  The 
Acting General Counsel, meanwhile, fil
ed a motion to strike sec. C of 

is outside of the record.  Given these filings, I have reviewed my dec
i-

my decision to
 

strategic decision during trial 
not
 
to introduce the ASW/MRCC 2008 
meeting attendance figures into evidence, and it cannot now introduce a 
new issue at trial that it could have litigated in the original hea
ring.  See 
RE. Br. at 14; 
compare
 
Winkle Bus Co.
, 347 NLRB 1203, 1211 fn. 4 
(2006) (ALJ permitted the General Counsel to supplement the record 
with an exhibit that, by prior agreement, the Respondent did not pr
o-
vide until after trial, and that corrected an
 
error in another exhibit a
l-
ready admitted into the record).  More important, however, the issue is 
moot.  As noted below, I have determined that although meeting a
t-
tendance figures may be relevant as a general matter to showing a 
causal link between an un
fair labor practice and a subsequent loss of 
union support (see 
Master Slack Corp.
, 271 NLRB 78, 84 (1984), the 
limited ASW/MRCC meeting attendance figures that were admitted 
into evidence in this case are not sufficiently reliable for me to draw 
any meani
ngful conclusions about whether the various attendance 

15.
 
Finally, I have decided to grant in part and deny in part the Acting 

sttrial brief.  


a-


t characterize the contents of RE. Exh. 11, because 
the contents of that rejected exhibit were never placed on the record.  


 
because 
the remaining portions of sec. C are arguments that Comau made in 
anticipation of a contrary argument that the Acting General Counsel 
might make in its own posttrial brief.
 
4
 
Both Comau and the CEA admit that from 2001 to March 2007, the 
ASW (form
erly known as the PICO Employees Association) was a 
 COMAU
,
 
INC
.
 
 
601
 
II
.
  
A
LLEGED 
U
NFAIR 
L
ABOR 
P
RACTICES
 
The Facts
 
A.  Comau

s Organizational Structure
 
Comau, Inc. designs and builds automated equipment (too
l-
ing systems, robotic applications, etc.) for a variety of custo
m-
ers, including Chrysler, General Motors, 
and 
Ford Motor Co
m-
pany.  C
omau

s headquarters are located in Southfield, Mich
i-
gan, and additional facilities are located in Novi, Michigan
.  
(Tr. 102, 573

576.)
 
At each facility, Comau generally has departments that are 
led by supervisors.  Each department is separated into work 
ce
nters (or teams), each of which has an assigned 

leader

 
who 
(among other qualifications) is able to provide team and ind
i-
vidual leadership for the other employees in the work center, 
and is highly skilled and experienced in the work that emplo
y-
ees carry 
out in the work center.
5
  
(
Tr. 580, 594

595, 599; GC 
Exh. at 45

52.
)
  
There are approximately 30 leaders in the ba
r-
gaining unit, each of whom receives a slightly higher wage 
(approximately 
$1
 
additional per hour) for performing the lea
d-
er position.
6
  
(
Tr. 
592

593.
)
  
Several leaders have simultan
e-
ously served as union officers.  
(
Tr. 123

126, 384

385, 1044

1045.
)
 
When projects come to Comau, the design group outlines the 
project as a whole, and then managers assign the work needed 
to complete that project to
 
one or more of the work centers.  
(
Tr. 590

591.
)
  
As the project proceeds, leaders receive instru
c-
tions through an automated computer system, and then co
m-
municate those instructions to the individual workers on their 
teams.  
(
Tr. 600

601.
)
 
Leaders perform
 
a variety of functions in connection with 
their role as the intermediaries between the employees in their 
work centers and management.  When they first receive work 
assignments and the corresponding blueprints, leaders may 
request specific employees to be
 
assigned to their teams.  
(
Tr. 
601, 604, 1005.
)
  
Leaders also attend a project kickoff meeting 
with a representative from management and the project mana
g-
er.  
(
Tr. 609, 873, 1005.
)
  
Once the leader

s team is assembled, 
the leader assigns specific tasks to
 
individual employees.  
(
Tr. 
266

267, 606, 682, 874, 1140

1141.
)
  
As the team members 
carry out their assignments, the leader facilitates the overall 
project by consulting with the designers as needed, and provi
d-
                                        
                                        
            
 
labor organization within the meaning of the Act.  Testimony presented 
at trial demonstrated (without dispute) that the ASW continued its 
status as a labor organization from March 2007 to the present.  Tr
. pp. 
103

104, 367.  On March 1, 2010, the ASW changed its affiliation 
from the Michigan Regional Council of Carpenters (MRCC) to the 
Carpenters Industrial Council (CIC).  Notwithstanding this change, the 
ASW continued its affiliation with the United Broth
erhood of Carpe
n-
ters, and retained its same officers.  Tr. 104.
 
5
 
Many of the shop floor employees also have several years of exp
e-
rience, though they have not taken on the role of leader.  Tr. 602.
 
6
 
Before March 2001, leaders were identified as supervisor
s in the 
collective
-
bargaining agreement.  Tr. 969.  That changed in March 

-
bargaining 
agreement was modified to describe leaders as employees who take on 
the responsibility of individual and team leade
rship in particular areas.  
Tr. 969

970; Respondent Union (RU.) Exh. 9 at 43

47.
 
ing instructions to the team members about n
ew assignments, 
work revisions and corrections, or about how specific tasks 
should be performed.  
(
Tr. 165, 189, 216

217, 270

272, 340

341, 437

438, 445

446, 606, 1008.
)
  
Leaders also stay in co
n-
tact with management by attending weekly leader meetings and 
periodic manpower meetings, and by providing verbal updates.  
(
Tr. 256, 424

425, 440

441, 608, 610

611.
)
7
 
Leaders also serve as the beginning and end points for co
m-
munication between employees on the shop floor and manag
e-
ment.  Leaders generally initiate n
onconformance reports to 
advise management (via a computer database) about problems 
or defects in work product that require additional time or mo
n-
ey to repair.  
(
Tr. 697

700.
)
  
When management decides to 
authorize overtime for a project, leaders may recomm
end e
m-
ployees to perform the overtime work, and leaders notify the 
individual employees who have been selected to work the ove
r-
time hours. 
(
Tr. 167, 275

277, 443, 612

613, 689

690; GC 
Exh. 5.
)
  
Similarly, employees wishing to take a day off must 
first obta
in their leader

s approval (and signature on an 

abse
n-
tee report

 
form) before the paperwork is forwarded to the shop 
foreman (or another supervisor) for final signature and appro
v-
al.  
(
Tr. 272

273, 615, 618

619; Respondent Employer (RE
.
) 
Exh. 14.
)
  
In som
e instances, employee leave requests have 
been approved without obtaining the supervisor

s signature, 
leaving the leader as the only individual to sign the request.  
(
Tr. 620

621; GC. Exhs. 40 (Grayson); 41 (Sobeck); and 42 
(Constantine).
)
8
 
B.  Union Histo
ry at Comau
 
For a number of years (dating back to at least the 1980s), the 
PICO Employees Association (PEA) served as the exclusive 
collective bargaining representative for all full
-
time and regular 
part
-
time production and maintenance employees, inspector
s 
and field service employees (hereafter, the bargaining unit) at 
Comau (and at Comau

s predecessor, Progressive Tool and 
Industries Co. (PICO)).
9
  
(
Tr. 102

103, 236, 861.
)
  
The PEA 
                                        
                  
 
7
 
To carry out these responsibilities, leaders are provided some 
equipment that is not generally provided to other employees on the 
shop floor.  Specifically, leaders have des
ks on the shop floor, tel
e-
phones, and have computers with password access requirements.  Tr. 
264, 647

648, 653, 701, 995, 999

1000, 1006, 1008

1010.
 
8
 
Occasionally, Comau has called upon individual leaders to take on 
specific additional responsibilities.  
For example, in connection with its 
hiring decisions, management asked Leader James Reno to review 
applicant résumé
s
 



659, 669; GC Exhs. 
46

48.  In another
 
instance, Leader Nelson Burbo communicated with 
an outside vendor to arrange a meeting about options for upgrading the 

 
9
 
During the relevant time period, the bargaining unit was defined as: 

-
time and r
egular part
-
time production and maintenance e
m-
ployees, inspectors and field service employees, employed by [Comau] 
at and out of its facilities located at 20950, 21000, and 21175 Telegraph 
Road, Southfield, Michigan; and 42850 West Ten Mile Road, Novi, 
Mic
higan; and machinists currently working at its 44000 Grand River, 
Novi, Michigan facility who formerly worked at its facility located at 
21175 Telegraph Road, Southfield, Michigan; but excluding all office 
clerical employees, and guards and supervisors as 

Comau
, 356 NLRB 
at 76 
fn. 2.  The current bargaining unit is substa
n-
tially similar, though the language was modified slightly after Comau 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
602
 
was not affiliated with a larger union

instead, it was solely 
composed of 
Comau employees.  In 2004, the PEA changed its 
name to the ASW, but otherwise maintained its leadership, 
bylaws and overall st
ructure.  (Tr. 140, 757, 862.)
 
In 2007, the ASW began exploring the possibility of affilia
t-
ing with a larger union.  After gauging
 
the interest of various 
larger unions in such an affiliation, the ASW decided to affil
i-
ate with the Michigan Regional Council of Carpenters, United 
Brotherhood of Carpenters and Joiners of America (the 
MRCC).
10
  
(
Tr. 103; GC Exh. 34.
)
  
Proponents of the merger 
hoped that the affiliation with the MRCC would (among other 
things) enhance the ASW

s bargaining strength, and also i
n-
crease training and job opportunities for members of the ba
r-
gaining unit.  
(
Tr. 762

763, 1012, 1051, 1117; RU
.
 
Exh. 2; RE
.
 
Exh. 13 (pp. 590

592).
)
  
On the other hand, opponents of the 
merger expressed concerns about the substantial increase in 
union dues (an increase from $20 per month to the ASW, to 
$20 per month (to the ASW) plus an additional 2
 
percent
 
of all 
wa
ges (excluding vacation) per month to the MRCC), how the 
balance in the ASW treasury (approximately $250,000) would 
be handled, and the wisdom of associating with a union of ca
r-
penters given that the ASW bargaining unit was composed of 
machinists, and give
n that the MRCC already had several 
members laid off.  
(
Tr. 723

724, 863

867, 974, 1013

1014, 
1017

1018, 1111.
)
 
The ASW bargaining unit voted to approve the merger with 
the MRCC, effective March 31, 2007.  
(
Tr. 103, 867.
)
  
In co
n-
nection with the merger, th
e ASW underwent the following 
changes: 
(
a)
 
executive board members Pete Reuter and Darrell 
Robertson terminated their employment with Comau and b
e-
came full
-
time employees of the MRCC (they also continued to 
serve on the ASW/MRCC

s executive board); and 
(
b)
 
the ASW 
became subject to the MRCC

s bylaws.  
(
Tr. 142, 764

765, 
769

770, 1018

1019.
)
11
 
C.  Contract Negotiations

2008

2009
 
In 2008, the ASW and Comau began negotiations for a new 
collective
-
bargaining agreement, since the existing agreement 
(effective fr
om March 7, 2005
,
 
to March 2, 2008) was due to 
expire.  
(
Tr. 809

810; GC Exh. 32.
)
  
The parties extended the 
collective
-
bargaining agreement through December 21, 2008, 
while negotiations proceeded.  
(
Jt. Exh. 2.
)
  
The issue of health 
insurance coverage bec
ame a sticking point between the parties.  
Comau
, 356 NLRB 
at 77
.  Under the previous collective
-
bargaining agreement, incumbent unit employees were not 
required to pay any premiums for the company
-
provided 
healthcare coverage.  Although Comau used a self
-
insured 
health plan, the coverage was provided through Blue 
Cross/Blue Shield (Blue Cross).  Under Comau

s proposed 
contract, Comau would still be self
-
insured and coverage would 
still be provided through Blue Cross, but the unit employees 
                                        
                                        
            
 

-
bargaining representative.  
GC Exh. 1(bb) at 2.
 
10
 
The MRCC is also referred to as the Millwrights.  Tr. 355

356.  
The terms were used interchangeably during the trial.
 
11
 
The ASW/MRCC still maintained its old bylaws, but to the extent 
that those conflicted with the bylaws of the MRCC, the MRCC bylaws 
con
trolled.
 
would be require
d to pay health insurance premiums for cove
r-
age.  Id.
 
The amounts of the proposed employee premiums were si
g-
nificant.  Comau

s last best offer provided that each employee

s 
premium payment would be between $57.28 and $453.05 per 
month, depending on the lev
el of benefits chosen, the type of 
coverage (individual, two
-
person, or family), and the extent of 
the cost increases during the term of the contract.  The emplo
y-
ees could also pay an additional $321.04 to $507.26 per month 
to obtain coverage for a child b
etween 19 and 25 years of age.  
Comau

s new plan also reduced the employees

 
coverage in 
some respects.  Id.
 
At a December 3, 2008 bargaining session, Comau declared 
that the parties were at impasse, gave 14 days notice that it was 
canceling the contract e
xtension, and stated that it would i
m-
pose its last best offer on December 22 when the prior contract 
ceased to apply.  During this same timeframe, Comau sent a 
letter to bargaining unit employees to describe the key changes 
that would be imposed on Decembe
r 22.  In addition to notif
y-
ing the unit about new rules regarding tardiness, seniority, ove
r-
time pay and other issues, Comau also notified employees that, 
effective March 1, 2009, it would no longer offer the existing 
health insurance plans, but would ins
tead offer healthcare co
v-
erage though other, employee
-
paid premium
-
required, medical 
plans.  
Comau
, supra at 4; 
(
see also  Jt. Exhs. 1, 2
).
 
Notwithstanding Comau

s declaration of impasse, Comau 
and the ASW continued to negotiate about health insurance.  
Sp
ecifically, from December 8, 2008
,
 
through March 20, 2009, 
the parties (using healthcare insurance subcommittees) met on 
approximately 10 occasions for negotiations regarding 
healthcare insurance.  Each party

s subcommittee had the a
u-
thority to enter into 
tentative agreements regarding employee 
health insurance, subject to final approval by the union me
m-
bership (as to the ASW) and by Comau

s full negotiating co
m-
mittee and/or upper management.  
Comau
, supra at 5
.
  
Among 
other proposals, the subcommittees dis
cussed the 
ASW/MRCC

s suggestion that Comau stop paying to finance 
its own self
-
insured health insurance plan and instead make 
contributions to help cover the cost of insuring unit employees 
under a health insurance plan provided through the MRCC.
12
  
Id.
  
In particular, the parties discussed the amount that Comau 
would pay to the MRCC plan for the employees

 
health insu
r-
ance on a weighted average per
-
employee basis.  Id.  Comau 
initially offered (on December 8, 2008) to pay a weighted ave
r-
age of $766 per 
employee/per month, and on December 18, 
2008, increased its contribution offer to $820 per employee/per 
month.  Id.
 
Any prior impasse regarding healthcare ceased to exist on 
January 7, 2009, when Comau made a written proposal that 
significantly increased t
he per
-
employee contribution that C
o-
mau was offering to make to provide coverage under the 
                                        
                  
 
12
 
The anticipated benefit of this proposed arrangement would be 
that unit employees would be spared the cost of paying for health insu
r-
ance premiums, while Comau would realize a savings in cost since its 
contributions to the MRCC healthcare plan 
would be lower that the 
amount that Comau was paying to maintain its self
-
insured healthcare 
plan.
 
 COMAU
,
 
INC
.
 
 
603
 
MRCC health insurance plan.  
Comau
, supra at 9.  Not only did 
Comau increase its contribution offer on January 7, 2009 (the 
weighted average is not known)

it again i
ncreased its contr
i-
bution offer (in response to an ASW counteroffer) on February 
5, 2009 (to a weighted average of $835 per employee per 
month).
13
  
Id
.
 
at 5 fn.
 
13.  Meanwhile, Comau continued to 
prepare for implementing its new health insurance plan (as 
o
utlined in the imposed last best offer) in January 2009, as it 
met with unit employees to discuss the plan and complete the 
paperwork needed to enroll employees in the plan.  Id. a
t 4; (Tr. 
937, 941).
 
D.  Early 2009

Employees Circulate a Decertification
 
Pe
tition and Comau
 
Unilaterally Implements Its
 
New Health Insurance Plan
 
In the weeks after Comau announced that it would be impo
s-
ing its last best offer, employees began to voice their unhapp
i-
ness with the ASW/MRCC.  The prospect of paying significant 
healt
h insurance premiums was a prominent concern, since the 
new premiums would be yet another deduction from employee 
paychecks.  
(
Tr. 186

187, 399

400, 772, 817, 833

834, 1151

1152; RE
.
 
Exh. 13, pp. 542, 554

555, 561

562, 568, 576

577, 
586, 595.
)
  
However, ot
her latent discontent with the 
ASW/MRCC also rose to the surface, as various employees 
believed (in different degrees) that the ASW/MRCC: was not 
effective in attempting to negotiate a new contract (Tr. 186

187, 1117

1118); charged unduly high dues that ca
me with 
little or no resulting benefit to the bargaining unit (Tr. 400, 740, 
773, 1110, 1157; RE
.
 
Exh. 13, pp. 554

555, 571, 578, 613); 
failed to deliver on its promises to provide bargaining unit 
members with training and job placements (Tr. 825, 1050, 
11
10

1112, 1133, 1153, 1195

1196; RE
.
 
Exh. 13, pp. 592

593, 604, 610

612); did not protect bargaining unit members 
from losing job openings at Comau to contractors or members 
of other unions (Tr. 776

778, 1203

1204; RE Exh. 13, pp. 
529

530, 610

611); and imp
roperly claimed the entire balance 
of the ASW dues account (approximately $250,000) at the time 
of the March 2007 merger (Tr. 741

742, 1111).
 
In January 2009, the ASW/MRCC executive committee (m
i-
nus Darrell Robertson and Pete Reuter) met to discuss how to 
respond to the concerns expressed by various members of the 
bargaining unit about the ASW/MRCC.  
(
Tr. 375, 774, 778

779.
)
  
After some discussion, the executive committee r
e-
searched the process for decertifying the ASW/MRCC (inclu
d-
ing consulting with an NLR
B employee and obtaining materials 
from the NLRB website), and committee members Dave Bal
o-
ga and Dan Malloy prepared a decertification petition.  
(
Tr. 
376

377, 780

781, 1021

1022.
)
 
On February 18, 2009, employee Frederick Lutz signed a 
written request that
 
the ASW executive committee initiate d
e-
certification proceedings from our ASW 1123/UBC/MRCC 
representation.  
(
RU
.
 
Exh. 1; Tr. 726

727.
)
  
Based on that r
e-
quest, the executive committee members began gathering e
m-
ployee signatures (including their own) on th
e decertification 
                                        
                  
 
13
 
Negotiations continued from this point until March 20, 2009.  The 
ASW essentially agreed to the $835 per employee/per month contrib
u-
tion amount that Comau
 
offered, but other issues remained unresolved.  
Comau
, supra at 5

6, 9.
 
petition, and also on individual forms authorizing the CEA to 
serve as the bargaining unit

s collective
-
bargaining represent
a-
tive.  
(
Tr. 782, 787, 1023; RU
.
 
Exhs. 3, 8.
)
  
However, later in 
February 2009, the executive committee transferre
d the respo
n-
sibility of circulating the petition to employee Willie Rushing, 
after being warned (by Pete Reuter) that any executive commi
t-
tee member who circulated the petition could (among other 
things) be sued or disciplined by the ASW/MRCC.  
(
Tr. 787

78
8, 790

791, 879

880, 940

941.
)
  
Once Rushing received the 
petition and the accompanying authorization for representation 
forms, he turned the materials over to unit employees who 
passed the materials around in Comau

s facilities to obtain 
additional signat
ures.
14
  
(
Tr. 880

881, 886.
)
  
Bargaining unit 
employees who signed the decertification petition in February 
2009 were aware that the new health insurance plan and prem
i-
ums would take effect on March 1, 2009.  
(
RE
.
 
Exh. 13, pp. 
554

555, 557

558, 560, 574, 5
85.)
 
On March 1, 2009, Comau unilaterally implemented the new 
health insurance plan contained in its imposed last best offer.  
Comau
, supra at 9.  As the Board has found, Comau

s unilateral 
action was an unfair labor practice because the ASW/MRCC 
had not a
greed to the health insurance plan, and because the 
previously declared impasse (declared by Comau in December 
2008) was subsequently broken by (at the latest) January 2009 
when Comau and the ASW/MRCC resumed negotiations about 
employee health insurance.  
Id.
 
In the 
9
 
days that followed Comau

s unlawful unilateral a
c-
tion, 
34
15
 
additional employees signed and dated the decertif
i-
cation petition.  
(
RU
.
 
Exh. 3.
)
  
In addition, employee discontent 
with the ASW/MRCC intensified.
16
  
As Daniel Malloy test
i-
                                        
                  
 
14
 
While the petition circulated, ASW/MRCC executive committee 
members who signed the petition subsequently redacted their names 
and signatures from the petition, citing ongoing conce
rns that the ASW 
would take action against them for participating in the decertification 
effort.  Tr. 886

887, 1048, 1173, 1181.
 
15
 
The decertification petition in the record has been redacted to 
eliminate the names and addresses of the employees who signe
d the 
document (thus leaving only the date of signature).  Tr. 886

887.  To 
the extent that ASW/MRCC executive committee members signed the 
petition, those signature lines were fully redacted (by members of the 
ASW/MRCC) to obscure the entries in full, inc
luding the date of sign
a-
ture.  The count (34) of signatures entered on or after March 1, 2009, 
referenced herein does not include any of the fully redacted entries 
(whether made by the executive committee or otherwise) on the pet
i-
tion.  The petition as a w
hole contains 105 signatures (again, excluding 
the 13 fully redacted entries), most of which were entered on February 
19, 2009.  RU. Exh. 3.  I note that although I am not including the 13 
redacted petition entries in my calculations (since the redactions 
re
n-
dered the entries null and void), my analysis would remain the same 
even if the 13 redacted entries were counted.
 
16
 
The Acting General Counsel presented the cover sheets of 
ASW/MRCC meeting minutes to demonstrate the change in 
ASW/MRCC meeting attendan
ce in this time period (and to suggest 
that the decline in attendance was caused by the March 1 unfair labor 
practice).  The cover sheets reflect the following attendance figures: 
January 7, 2009 (62 members attended); January 22, 2009 (69 me
m-
bers); Februa
ry 4, 2009 (45 members); February 24, 2009 (50 me
m-
bers); March 4, 2009 (35 members); April 1, 2009 (29 members); May 
6, 2009 (26 members); June 3, 2009 (32 members); July 1, 2009 (32 
members); August 5, 2009 (29 members); September 2, 2009 (28 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
604
 
fied, 
while members of the bargaining unit were upset in D
e-
cember 2008 when Comau imposed its last best offer, once the 
health care premium money came out of the checks in March 
2009, the bargaining unit employees 

wanted to fry us.  They 
wanted to fry the commi
ttee, they wanted to fry Pete [Reuter] 
and Darrell [Robertson]. . . . because we were promised all 
along that . . . they would work to keep us from having to pay 
anything.

  
(
Tr. 833.
)
 
Rushing returned the completed decertification petition and 
authorizati
on for representation forms to Dan Malloy.  
(
Tr. 
887.
)
  
Initially, Malloy (with the agreement of others) decided 
to delay filing the petition in hopes that the ASW/MRCC would 
deliver on some new promises (by Reuter) to place employees 
who had been laid off
 
from Comau in other jobs.  
(
Tr. 793

794, 
888, 1025; RE
.
 
Exh. 13, pp. 602

603.
)
  
When those job plac
e-
ments did not materialize, Rushing retrieved the petition from 
Malloy and filed the decertification petition with the NLRB on 
or about April 14, 2009.  
(
Tr
. 888.
)
17
 
E.  Employee Discontent Persists as Employees Await 
 
Action
 
on Decertification Petition
 
In May 2009, Rushing met with MRCC director Doug Buc
k-
ler to discuss the rationale for the decertification petition. Co
n-
sistent with the concerns expressed by 
other employees, Rus
h-
ing told Buckler (and also Reuter) that he was unhappy with: 
the MRCC

s failure to provide training in skilled trades that it 
promised; the fact that the MRCC issued him a journeyman 
card that was limited to the ASW, and thus had littl
e to no va
l-
ue in making him eligible for other jobs; the high cost of 
MRCC union dues; the transfer of the ASW dues account ba
l-
ance to the MRCC; and the quality of the MRCC health insu
r-
ance that the ASW/MRCC proposed in negotiations (belatedly, 
in Rushing

s view) as an alternative to Comau

s health insu
r-
ance plan.  
(
Tr. 914

921.
)
 
Rushing also continued to monitor 
the status of the decertification petition periodically at the 
NLRB because he was getting pressure from bargaining unit 
employees, particularly w
hen employees received another 
paycheck with ASW/MRCC union dues deducted.  
(
Tr. 891.
)
 
F.  December 2009 Disaffection Petition
 
On November 19, 2009, Comau, the ASW and Rushing pa
r-
ticipated in a 
Saint Gobain 
hearing before Judge Bogas in Case 
7

RD

3644
 
regarding decertification petition and pending 
                                        
                                        
            
 
members); an
d November 3, 2009 (12 members).  See GC Exhs. 9

13, 
15

21.  I have given limited weight to these meeting attendance figures 
because while the numbers do show a downward trend in 2009, the 
record does not include attendance figures from 2008.  Without the 
comparison data from 2008, I cannot rely on the meeting attendance 
figures to conclude with any confidence that attendance declined b
e-

March 1, routine fluctuations that occur every year,
 
or because of a 
spike in attendance (and then a return to normal levels) after Comau 
imposed its last best offer in December 2008.
 
17
 
The parties have stipulated that on December 22, 2009, there were 
178 employees in the bargaining unit.  There was no sti
pulation pr
o-

w-
ever, the evidence in the record indicates that the bargaining unit i
n-
cluded between 234 and 237 employees as of April 14, 2009.  RE. Exh. 
13, pp. 527, 600.
 
charges.  
(
See 
RE
.
 
Exh. 13
)
; see also 
Saint Gobain Abrasives
, 
Inc.
, 342 NLRB 434 (2004).  The decertification petition ult
i-
mately stalled.
 
In late 2009, Rushing obtained the contact information for a 
consulti
ng firm to seek assistance with the pending decertific
a-
tion petition.  
(
Tr. 894

895, 1026.
)
  
Rushing passed the co
n-
sultant

s information on to Harry Yale.
18
  
(
Tr. 895.
)
  
With the 
consultant

s assistance, Yale prepared a disaffection petition 
(a/k/a 

Dana

 
petition), as well as a revocation of dues
-
checkoff authorization form.  
(
Tr. 1027; RU
.
 
Exhs. 6, 7.
)
  
Each 
page of the disaffection petition contained the following la
n-
guage at the top of the page:
 
 
We, the employees of Comau, Inc. in the bargaining unit 
of 
the Automated Systems Workers Local 1123 (a Division of 
the Michigan Regional Council of Carpenters) declare by our 
signatures below that we no longer want to be represented by 
that Union, and we request that Comau, Inc. immediately stop 
recognizing tha
t Union as our collective bargaining repr
e-
sen
tative.
 
 
We no longer want to be represented by the Automated Sy
s-
tems Workers Local 1123 (a Division of the Michigan R
e-
gional Council of Carpenters) because of the excessive dues 
that Union charges us each month
 
and because it has not 
come through on its promises to increase job opportunities for 
us

and not because Comau, Inc. in the last year or so unila
t-
erally implemented new terms of employment for us inclu
d-
ing the Company health care plan.
 
 
We also declare by
 
our signatures below that we want to be 
represented by the Comau Employees

 
Association, and we 
request that Comau, Inc. immediately begin recognizing the 
Comau Employees

 
Association as our collective bargaining 
repre
sentative.
 
 
(RU. Exh. 6.)
 
On December
 
15, 2009, Yale placed copies of both the disa
f-
fection petition and revocation of dues
-
checkoff forms in bin
d-
ers, and placed the materials on his desk at Comau for emplo
y-
ees to review and sign on their break time.
19
  
(
Tr. 897

898, 
1029

1030.
)
  
On his own t
ime, Yale also took the binders to 
other Comau facilities in the area for members of the bargai
n-
ing unit to review and sign the petition and dues
-
checkoff rev
o-
cation form.  Id.  At each facility, employees generally passed 
the materials around for review, 
but occasionally did so during 
work time.  
(
Tr. 1065

1066, 1112, 1124, 1140.
)
  
The petition 
generally was circulated without much discussion, other than 
describing the petition as a document about getting out of the 
                                        
                  
 
18
 
Yale served as a
n ASW/MRCC executive committee member u
n-
til July 2009, when he lost his bid for reelection to the committee.
 
19
 
In this same time period, several employees objected to the fact 
that MRCC dues were deducted from their annual holiday check.  By 
tradition, Co
mau closes its facilities for a period of time in December, 
and issues its employees a holiday check for a predetermined number 
of hours as a bonus payment.  Tr. 898.  Although MRCC dues were 
deducted from holiday checks in 2007 and 2008, several employees
 
objected when MRCC dues were deducted from holiday checks in 
2009, and expressed frustration that the April 2009 decertification 
petition remained unresolved.  Tr. 899, 903, 1217

1219; GC Exh. 55.
 
 COMAU
,
 
INC
.
 
 
605
 
U
nion.  
(
Tr. 158, 1124, 1153

1154.
)
  
Som
e employees testified 
that they did read the language at the top of the disaffection 
petition before they signed the document.  
(
Tr. 1116, 1133

1134, 1142, 1202

1203.
)
 
Employee Rich Mroz, however, had a somewhat different 
experience with the disaffection p
etition.  As Mroz explained, 
initially one of his leaders (Nelson Burbo) at the Novi facility 
approached him and advised him about the disaffection petition 
that was circulating.  Burbo then asked Mroz if he was happy 
with the ASW/MRCC, to which Mroz respo
nded that although 
he was not happy with the Union, he thought it might be a bad 
time to get out of the Union in light of the ongoing dispute with 
Comau about health insurance benefits.  
(
Tr. 158

159.
)
  
On 
another day, another leader (James Reno) invited M
roz (who 
was on his worktime) to speak to Yale, who was visiting the 
facility.  Mroz agreed to speak with Yale, and reiterated his 
concern that it might be a bad time for the disaffection petition.  
Yale did not disagree with that opinion, but asserted tha
t the 
MRCC was not going to get anywhere with its efforts to reco
v-
er the money that members of the bargaining unit spent to pay 
the new health insurance premiums.  
(
Tr. 160

161.
)
  
Mroz also 
asked if his leaders signed the petition,
20
 
to which Yale replied 
that Mroz

 
leaders did sign the petition, as did a majority of 
employees in the unit.  
(
Tr. 162.
)
  
Mroz agreed to sign the pet
i-
tion after confirming that his brother also signed the document, 
but noted that the information he received from Yale did infl
u-
en
ce his decision to sign.  
(
Tr. 162

163, 192.
)
 
On or about December 21, 2009, Yale received the comple
t-
ed disaffection petition and revocation of dues
-
checkoff autho
r-
ization forms.
21
  
(
See 
RU
.
 
Exh. 6 (final signatures dated D
e-
cember 21, 2009).
)
  
Yale notifi
ed Comau human resources 
director Fred Begle on December 21 or 22 that he planned to 
give him the documents, and actually delivered the materials to 
Begle on December 22, 2009.  
(
Tr. 1076, 1085, 1088; RE
.
 
Exh. 
1 at 12.
)
  
Begle accepted the petition, and ad
vised Yale that he 
                                        
                  
 
20
 
Mroz expressed concern about going against the opinion 
of his 
leaders about the petition, and thus running the risk of the leaders ta
k-
ing an adverse action against him as a result.  Tr. 162

163, 165.
 
21
 
Other than the acts of its alleged agents (Yale, Burbo and Reno) as 
described herein, there was limited evid
ence that Comau facilitated or 
participated in the circulation of the disaffection petition.  Baloga test
i-
fied that he saw two employees on layoff status approach the binder 
with the petition, but the record does not show that Comau gave those 
individuals 
access to the shop floor (as opposed to an employee using 
his or her own scan card to allow access, or a Comau clerical employee 


288, 
628

629, 949.  Similarly, while Baloga testified that Comau gene
rally 
enforced rules for when materials can be circulated on the shop floor, 
there is no evidence that Comau officials knew the disaffection petition 
was being circulated before December 21, 2009, and decided not to 
enforce the rules for circulating such m
aterials.  Tr. 284

285, 353.  I 

Acting General Counsel into the record as an admission by a party 
opponent) on the latter issue, and do not find a basis to conclude that 
Comau was aware th
at the disaffection petition was being circulated 
before the petition was nearly (if not fully) completed.  
See
 
RU. Exh. 6 
(indicating that most employees signed the petition on or before D
e-
cember 18, 2009, shortly after the document began circulating).
 
(Begle) would verify the signatures on the petition.
22
  
(
Tr. 1032, 
1085, 1088.
)
  
Begle then compared the signatures on the disa
f-
fection petition with sample signatures obtained from individ
u-
al employee files, and determined that 103 memb
ers of the 
bargaining unit (out of a total of 178 employees in the unit) 
signed the disaffection petition.  
(
Tr. 964

9
65, 1076

1078; RE. 
Exh. 1 at 27.)
 
On December 22, 2009, after verifying the signatures on the 
disaffection petition, Comau notified the 
bargaining unit that a 
majority of employees in the unit requested that Comau wit
h-
draw recognition from the ASW/MRCC Union and instead 
recognize the Comau Employees

 
Association (CEA) as the 
unit

s exclusive collective
-
bargaining representative.  
(
Jt. Exh.
 
4; see also
 
Jt. Exh. 5.
)
  
Accordingly, effective December 22, 
2009, Comau withdrew recognition from the ASW/MRCC, 
stopped withholding ASW/MRCC dues from the paychecks of 
unit employees, and immediately recognized the CEA as the 
unit

s exclusive collective
-
bargaining representative.  Id
.
 
G.  The CEA Becomes the Unit

s Collective
-
Bargaining
 
Representative
 
In February 2010, the CEA elected the following individuals 
as its officers: Yale (president); Rushing (secretary); Jeffrey H. 
Brown (vice president); Fred
 
Lutz (treasurer); Jim Morabito 
(committeeman); Chris Economides (committeeman); and Jim 
Kayko (committeeman).  
(
Tr. 729; 907

908; 981; 1038; 1174

1075.
)
  
The CEA and Comau subsequently negotiated a new 
collective
-
bargaining agreement that was then ratifie
d by the 
CEA membership in April 2010.  
(
Tr. 217

218, 907

908, 1040; 
Jt. Exh. 3 (noting that the contract was effective from Dece
m-
ber 22, 2009 through April 13, 2013).
)
  
The collective
-
bargaining agreement included the following union
-
security 
clause:
 
 
a) 
 
Seniority employees shall be required, as a condition of 
continued employment, to become dues paying members of 
the [CEA].  Dues will be collected by the Company the last 
week of each month by payroll deduction.  Any uncollected 
dues for the current month
 
will be reported to the CEA by the 
Company.  The CEA will then specify which of those unco
l-
lected dues must be collected from the November vacation 
pay check each year or as soon as administratively possible.  
The Company will remit payment of collected d
ues to the 
CEA by wire transfer, to the CEA bank account, within seven 
(7) days or as soon as possible as it becomes administratively 
possible.
 
 
b) In addition to the above, non
-
seniority employees with 
more than thirty (30) days service shall be required,
 
as a co
n-
dition of continued employment, to become dues paying 
members of the association.
 
 
(
Jt. Exh. 3 at 1

2.
)
23
 
                                        
                  
 
22
 
Begle asked Yale to keep the revocation of dues
-
checkoff author
i-
zation forms while the signatures on the petition were being authent
i-
cated.  Yale delivered the revocation of dues
-
checkoff forms to Begle 
on January 11, 2010.  Tr. 1032

1033.
 
23
 
The 2005

200
8 collective
-
bargaining agreement between the 
ASW and Comau contained a similar provision.  GC Exh. 32 at 2.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
606
 
H.  The CEA Asks Employees to Sign Dues
-
Checkoff
 
Authorization Forms
 
In May 2010, CEA committeemen distributed union dues
-
checkoff authorization forms for employees to sign to authorize 
Comau to collect dues by automatic payroll deduction.  
(
Tr. 
982

9
83; RE
.
 
Exhs. 6, 9(a).
)
  
Several employees signed the 
form without objecti
on.  
(
Tr. 983.
)
  
However, some employees 
(at least initially) declined to sign the form.
24
  
One such e
m-
ployee was Nizar 
(
Bill
)
 
Akkari, a machinist who was working 
at the Novi facility.  
(
Tr. 215

216.
)
  
In May 2010, Akkari was 
approached on two occasions by
 
Jim Kayko, who asked Akkari 
if he was willing to sign the dues
-
checkoff authorization form.  
Akkari refused on both occasions.  
(
Tr. 220

221, 986

987.
)
  
After the second refusal, Kayko advised Akkari that he would 
probably need to speak to Fred Begle abou
t the issue. 
(
Tr. 221, 
988.
)
  
During Akkari

s next shift at work, the night
-
shift supe
r-
visor (Matthew Parsons) notified Akkari that Begle was at the 
Novi facility and wished to speak with him.  
(
Tr. 222.
)
  
Akkari 
accordingly met with Begle (and Parsons) in
 
an available o
f-
fice, and Begle advised him that he would be terminated if he 
did not sign the dues
-
checkoff authorization form.
25
  
Begle did 
not offer Akkari any option to pay union dues by any other 
means besides automatic payroll deduction.  
(
Tr. 223

22
4, 
227.
)
  
Akkari relented and signed the dues
-
checkoff authoriz
a-
tion form.
26
  
(
Tr. 218

219; GC Exh. 37.
)
 
                                        
                  
 
24
 
In connection with this issue, the Acting General Counsel presen
t-
ed a chain of emails provided by ASW/MRCC President Darrell Ro
b-
ertson.  See GC 
Exh. 6.  Part of that exhibit includes an email sent on 
May 14, 2010, by Comau administrative assistant Jill Opasik to various 
Comau personnel (including Fred Begle, Duane Jerore, and James 

-
checkoff authorization form, and stated that the employees could be 
terminated if they did not sign the form by May 18, 2010.  Id. at 2.  
Another portion of the email chain suggests that Jerore forwarded 

rieger, Gary 
Hilliker, James Wheeler, and Robert Fox).  Id. at 1.  However, in the 

apparently attached to his e
-
mail, but was not entered into the trial 
record.  Id.
 
I have given 
little weight to GC Exh. 6 for the following reasons: (a) 

u-
thority to speak for Comau as an agent, and thus the content of her 
email is hearsay; and (b) the Acting General Counsel did not call
 
any of 

s-
sage to testify as witnesses during the trial, and thus the record contains 
no information (beyond the uncorroborated exhibit itself) about what 
information these employees ultimatel
y received from Jerore.
 
25
 



later testified as one o

d-

point, insofar as Akkari incorrectly asserted that he never before was 
required to sign a dues
-
checkoff authorization form (
compare
 
Tr. 231 
with
 
RE. Exhs. 19

20), but that limited impeachment did not unde
r-

o-
rated by other witnesses and was not contradicted by Begle.
 
26
 
Dave Baloga also testified that Kayko approached him about sig
n-
ing a dues
-
checkoff authorization form.  According to Baloga, he relu
c-
tantly signed the form after being told that the contract prevented him 
Employee Gasper Calandrino reported a similar experience 
at the Jefferson North Assembly Plant, one of Comau

s field 
service locations.
27
  
(
Tr. 410.
)
  
In May 2010, Site Supervisor 
Duane Jerore advised Calandrino that he should review a dues
-
checkoff authorization form, sign it, and return the form to him.  
Calandrino complied with Jerore

s request, but since he did not 
want dues deducted from his paych
eck (preferring instead to 
pay dues in person and receive a receipt), Calandrino wrote on 
the form
,
 

I do not authorize the company to payroll deduct.

  
(
Tr. 413.
)
  
Jerore agreed to turn the annotated form in to Fred 
Begle,
28
 
but advised Calandrino that 

[
y]ou could be disc
i-
plined or up to a discharge on something like that,

 
and added 
that 

chances are we

ll probably get a phone call from Fred.

  
(Tr. 414.)
 
The next day at work, Calandrino received a message that he 
needed to see Jerore in the office.  Jer
ore told Calandrino that 
before he began his shift, they needed to call Begle about the 
dues
-
checkoff authorization form.  
(
Tr. 415.
)
  
In the ensuing 
telephone conversation with Begle, Calandrino confirmed that 
he did not wish to authorize payroll deductio
n for dues, again 
noting his preference for having a receipt for individual pa
y-
ments.  Begle responded by stating that payroll deduction is 
more convenient, and then asked Calandrino if he was aware of 
the consequences, which included being disciplined or 
term
i-
nated if his dues were late or went into arrears.  Begle added 
that Calandrino had been a good employee and had been at 
Comau for a long time, and stated that he would hate to see 
disciplinary action or discharge happen if Calandrino did not 
keep up w
ith his dues payments.  
(
Tr. 416

417.
)
  
Feeling pre
s-
sured, Calandrino signed a new dues
-
checkoff authorization 
form.
29
  
(
Tr. 417; GC Exh. 35.
)
 
Jeffrey T. Brown testified about his experience with the 
dues
-
checkoff authorization form at Comau

s Southfield c
o
m-
plex (specifically, at the Arlens facility, one of the three buil
d-
ings at the complex).  
(
Tr. 490, 495

500.
)
  
CEA 
T
reasurer Fred 
Lutz first approached Jeffrey T. Brown about signing a dues 
authorization form in February 2010, prompting Brown to a
d-
vise Lu
tz that he did not want to, and would not, sign the form.  
(
Tr. 496.
)
  
Lutz told Brown that he was going to provide Begle 
                                        
                                        
            
 
from simply paying dues in cash at union meetings.  Tr. 290; GC Exh. 
38.  Kayko, meanwhile, testified that Baloga 
simply signed the form 
when asked to do so, saying, I might as well.  Tr. 989; see also
 
Tr. 447 
(Christopher Bloodworth testimony that in February 2010, Jeffrey H. 
Brown approached both him and Baloga about the dues
-
checkoff a
u-
thorization form.  Both Blood
worth and Baloga refused to sign the form 
at that time); Tr. 982


asked employees about the dues
-


with K
ayko was equally credible and plausible, and thus I have affor
d-
ed the testimony equal weight.
 
27
 
Periodically, Comau assigns employees to off
-
site locations to 
work on projects.  The assignments are field service assignments.  Tr. 
411.
 
28
 
It is not clear w
hat happened to the form that Calandrino annota
t-
ed.  No annotated form was presented at trial or entered into the trial 
record.
 
29
 

was present in the courtroom for his testimony and later testifi
ed for 
Comau.  Tr. 1084.
 
 COMAU
,
 
INC
.
 
 
607
 
with a list of all employees who did not sign the dues
-
checkoff 
authorization form, and Brown responded that if Begle gave 
him a lette
r that his job was at risk if he did not sign, then 
Brown would sign the form.  Id.
 
Lutz again approached Jeffrey T. Brown about the dues
-
checkoff authorization form in May 2010.  Brown accepted the 
form, but did not sign it.  
(
Tr. 496
,
 
734.
)
  
Lutz checked
 
back 
with Brown twice more about the form, and on the second visit, 
Brown asked about the possibility of paying dues in cash.  Lutz 
responded that he (Lutz) would have to speak with Begle about 
that, and a few minutes later, returned to Brown and advised 
him that they both needed to speak with Begle in Begle

s office 
(located in the Comau Center, another building at the Sout
h-
field complex).  
(
Tr. 497

498
,
 
735.
)
  
At the meeting with 
Begle, Begle asked Brown why he did not wish to sign the 
dues
-
checkoff auth
orization form, and Brown explained that he 
preferred to pay in cash since the Company was into his 
paycheck more than enough already.  
(
Tr. 498

499.
)
  
Begle 
initially expressed some reservations about having CEA off
i-
cials collect $20 in cash every month f
rom various employees, 
but liked Brown

s proposal that he pay a full year of dues in 
cash ($240).  Lutz, however, asked Brown what would happen 
if he was laid off in 
6
 
months.  Unsure of the intent behind 
Lutz

 
question, Brown did not respond.  
(
Tr. 499.
)
 
 
After some 
additional chitchat, Brown decided he was done with the co
n-
versation and handed over a signed dues
-
checkoff authorization 
form.
30
  
(
Tr. 499; GC Exh. 36.
)
 
I.  Comau and the CEA Attempt to Clarify Their 
 
Positions
 
About Dues
-
Checkoff and Other Methods 
 
of Paying CEA Dues
 
On June 9, 2010, Comau (through Begle) posted a notice to 
the bargaining unit about the dues
-
checkoff authorization 
forms.  The notice stated:
 
 
The ASW has charged that our employees have been coerc
ed 
into signing dues authorization forms.  We have investigated 
this allegation and do not believe it to be factually accurate.  
Just to be sure that everyone understands their rights, howe
v-
er, we want to confirm the following:
 
 
While the contract contains
 
a requirement that employees b
e-
come dues paying members, the contract does not require that 
                                        
                  
 
30
 

i-

a-
tion.  Tr. 1084.  Lutz also testified, but stated on direct that he did not 
remember the whol
e conversation with Begle.  Tr. 737.  However, Lutz 
answered, yes when asked to affirm the accuracy of closed/leading 
questions about the conversation with Begle during cross examination.  

and 
generally indicated that Lutz was having trouble remembering the 
details of the interactions that he had with Brown and other employees 

by the corroborating testimony that employe
e Chris Bloodworth offered 
about his own interaction with Lutz.  According to Bloodworth, Lutz 
approached him at the Arlens facility and stated that Begle wanted Lutz 
to bring Bloodworth over to talk about the dues
-
checkoff authorization 
form.  Not wanting
 
to cause any problems with his job status, Bloo
d-
worth agreed to sign the form.  Tr. 449.  Lutz was not questioned about 
his interaction with Bloodworth.
 
dues be paid through a payroll deduction authorization, with 
dues to be withheld by the Company from your paycheck.  It 
is up to you whether you wish to authorize 
payment of your 
dues in that manner.
 
 
In the event anyone signed a dues deduction authorization 
form under the mistaken assumption that the Company r
e-
quired this, you should feel free to rescind the authorization 
and deal with the CEA directly.  In that ev
ent, please so ind
i-
cate to me in writing.
 
 
(
RE
.
 
Exh. 9(b).
)
  
Two employees subsequently rescinded their 
dues
-
checkoff authorization forms based on Comau

s notice, 
and received refunds from Comau for any dues that were paid 
by undesired payroll deductions. 
 
(
Tr. 1083

1084.
)
 
Akkari admitted that he saw Comau

s notice about the dues
-
checkoff authorization forms after it was posted, and he admi
t-
ted that he did not request that Comau rescind the authorization 
form that he signed.  
(
Tr. 229; see also
 
Tr. 501 (Jef
frey T. 
Brown also saw the letter).
)
  
Akkari explained, however, that he 
did not take Comau up on its June 9, 2010 offer because he felt 
like Comau was playing games, and because he saw the CEA

s 
letter of understanding posted on the Novi shop floor statin
g 
that the only acceptable method for paying dues (other than 
payroll deduction) was by certified cashier

s check.  
(
GC Exh. 
2; Tr. 230, 242

244; 
see also
 
Tr. 502 (Jeffrey T. Brown saw the 
CEA

s letter of understanding posted at the Arlens facility).
)
  
CEA

s letter of understanding stated:
 
 
Subject: union dues by means other than direct deposit.
 
 
1.)  Certified cashiers check, is the only acceptable 
method of payment.  Made out to the Comau Employees 
Association.
 
2.)  Payment must be received by the end of 
the 3rd 
week of every month (Friday is considered the last day of 
the work week).
 
3.)  Payment must be hand delivered to the union pre
s-
ident, vice
-
president or treasurer.  (Mailing is not accept
a-
ble)
 
 
President: Harry Yale
 
 
Vice
-
President: Jeff H. Brown
 
 
Treasurer: Fred Lutz
 
4.)  Late payments will not be accepted as a general 
practice, and disciplinary action will be instituted, up to 
and including discharge.  As per the union by
-
laws go
v-
erning dues payments, and as stated in our labor agre
e-
ment (Section 
# 3.2).
 
5.)  If there is an acceptable reason for a late payment 
(field service, etc.) the $10.00 late fee will still be applied.
 
6.) If these terms are not acceptable, then direct deposit 
is the only other means of payment.
 
 
(
GC Exh. 2.
)
  
Before the lette
r of understanding was posted, 
Yale sent it to Begle for review.  
(
GC Exh. 53 (email sent on 
May 21, 2010).
)
 
On June 18, 2010, Harry Yale sent an email to Jim Kayko 
(and cc

ed to Fred Begle) to instruct Kayko to deliver a copy of 
the letter of understandin
g to an employee (Ken Skrbalo) who 
rescinded his dues
-
checkoff authorization.  
(
GC Exh. 54.
)
  
Per 
Yale

s email, if Skrbalo did not pay his dues by the following 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
608
 
Friday, 

we will start the proceedings as stated in the contract 
and by
-
laws.

  
Id.
  
Notwithsta
nding the terms stated in the letter 
of understanding, Yale ultimately permitted Skrbalo to pay his 
dues for the year by personal check.
31
  
(
Tr. 1059

1060.
)
 
J.  The Board Rules 
t
hat Comau Committed 
a
n 
 
Unfair Labor
 
Practice by
 
Unilaterally Implementing 
 
its Healthcare Plan
 
on March 1, 2009
 
On November 5, 2010, the Board affirmed Judge Bogas

 
ru
l-
ings, findings and conclusions in 
C
ase 
0
7

CA

0
52106.  
C
o-
mau
, 356 NLRB 
75
 
(2010).  In particular, the Board adopted 
Judge Bogas

 
finding that Comau violated Section
 
8(a)(5) and 
(1) by unilaterally implementing a new health insurance plan in 
the absence of an agreement or a bona fide impasse with the 
ASW/MRCC.  Id.
 
at 1 fn. 5.
 
Discussion and Analysis
 
A.  Comau

s Decision to Withdraw Recognition from 
 
the ASW
 
and Recog
nize the CEA
 
1.  Complaint allegations and asserted legal theories
 
The principal issues in this case turn on whether Comau ran 
afoul of the Act when (on December 22, 2009) it withdrew 

u-
sive collectiv
e
-
bargaining representative, and recognized the 

 
The complaint specifically alleges that Comau: failed to ba
r-
gain collectively and in good faith with the ASW when it wit
h-
drew recognition from the ASW (in violation of Se
c. 8(a)(5) 
and (1)); dominated, interfered with and rendered unlawful 
assistance to the CEA when, in the absence of the support of an 
uncoerced majority of employees, Comau recognized the CEA 
as the unit

s exclusive bargaining representative, entered into 
a 
collective
-
bargaining agreement with the CEA that contained a 
union
-
security clause, and deducted CEA union dues from e
m-
ployee wages pursuant to the union
-
security clause (in violation 
of Sec. 8(a)(2) and (1)); and discriminated against employees 
regardi
ng hiring and the terms and conditions of employment 
(and unlawfully encouraged membership in the CEA) by ente
r-
ing into a collective
-
bargaining agreement with the CEA that 
contained a union
-
security clause (in violation of Sec. 8(a)(3) 
and (1)).  
(
GC Exh. 
1(v), pars. 24

26.
)
 
As for the CEA, the complaint alleges that at a time when the 
CEA did not represent an uncoerced majority of employees in 
the unit, the CEA: unlawfully obtained recognition from C
o-
mau as the unit

s exclusive collective
-
bargaining repres
entative 
(in violation of Sec. 8(b)(1)(A)); and attempted to cause Comau 
to discriminate against its employees via the CEA collective
-
bargaining agreement and union
-
security clause (in violation of 
Sec. 8(b)(2) of the Act.  
(
GC Exh. 1(v), pars. 28

29.
)
 
At 
trial, the Acting General Counsel offered two legal the
o-
ries to support the allegations in the complaint regarding C
o-
mau

s decision to withdraw recognition from the ASW/MRCC.  
First, the Acting General Counsel asserted that the December 
                                        
                  
 
31
 
Yale asserted that the CEA never enforced the terms of its letter of 
understanding.  Tr. 1059

1060.
  
There is no evidence, however, that the 
CEA advised the bargaining unit as a whole of any decision not to 
enforce the letter of understanding.
 
2009 disaffection p
etition that Comau used to conclude that the 
ASW did not represent a majority of employees in the unit was 
tainted by Comau

s prior unfair labor practices (specifically, 
Comau

s March 1, 2009 implementation of its new health i
n-
surance plan).  Second (and i
n the alternative), the Acting Ge
n-
eral Counsel asserted that the disaffection petition was tainted 
because certain individuals (Harry Yale, James Reno, and Ne
l-
son Burbo) who circulated it did so with the apparent authority 
of Comau.  As described below, I 
find that the Acting General 
Counsel has demonstrated by a preponderance of the evidence 
that the disaffection petition was tainted by a prior unfair labor 
practice.
32
 
2.  The December 2009 disaffection petition was tainted
 
by Comau

s March 1, 2009 unfair 
labor practice
 
A union is irrebuttably presumed to continue to enjoy the 
support of a majority of the unit employees while a collective
-
bargaining agreement is in effect.  
Lee Lumber & Building 
Material Corp.
, 322 NLRB 175, 176 (1996).  After the contract 
expires, the union still is presumed to enjoy majority status, but 
the presumption is rebuttable.  In such a situation, an employer 
may rebut the presumption and withdraw recognition if it can 
show that the union in fact no longer has the support of a m
a-
jo
r
ity of the unit employees.  Id. at 176

177; 
Champion Home 
Builders Co.
, 350 NLRB 788, 791 (2007); 
see also
 
Levitz Fu
r-
niture Co. of the Pacific
, 333 NLRB 717, 725 (2001) (overru
l-
ing precedent that also allowed an employer to withdraw 
recognition from a 
union based on a good
-
faith doubt about the 
union

s continued majority status).
33
 
However, an employer may not lawfully withdraw recogn
i-
tion from a union where it has committed unfair labor practices 
that are likely to affect the union

s status, cause empl
oyee di
s-
affection, or improperly affect the bargaining relationship.  
Champion Home Builders
, 350 NLRB at 791.  Not every unfair 
labor practice will taint evidence of a union

s subsequent loss 
of majority support; in cases involving unfair labor practices 
other than a general refusal to recognize and bargain, there 
must be specific proof of a causal relationship between the 
unfair labor practice and the ensuing events indicating a loss of 
                                        
                  
 
32
 
Because I have found that the disaffection petition was tainted by 
the unfair labor practice that Comau comm
itted on March 1, 2009, I 

the petition was tainted because it was circulated by employees who 

fact (including credibili
ty findings) that are relevant to that theory, 
should further analysis be necessary.
 
33
 
While Comau has argued that it was legally obligated to withdraw 
recognition from the ASW/MRCC when it received the December 2009 
disaffection petition, the Board has c
learly stated that an employer with 
objective evidence (such as a disaffection petition) that a union has lost 
majority support withdraws recognition at its peril.  
Levitz Furniture 
Co. of the Pacific
, 333 NLRB at 725 (noting that an employer in that 
circu
mstance runs the risk of being found to have violated Sec. 8(a)(5) 
if it is later shown that the union had not lost majority support).  The 
Board also explained that as an alternative to simply withdrawing 
recognition based on the objective evidence, an em
ployer lawfully may 
file an RM petition for an election and continue to recognize the i
n-
cumbent union while the election proceedings are ongoing.  
Levitz
, 
supra at 724.
 
 COMAU
,
 
INC
.
 
 
609
 
support.  
Lee Lumber
, 322 NLRB at 177.  In determining 
whether a caus
al relationship exists between unremedied unfair 
labor practices and the loss of union support, the Board consi
d-
ers the following factors: (1) the length of time between the 
unfair labor practices and the withdrawal of recognition; (2) the 
nature of the vi
olations, including the possibility of a detr
i-
mental or lasting effect on employees; (3) the tendency of the 
violation to cause employee disaffection; and (4) the effect of 
the unlawful conduct on employees

 
morale, organizational 
activities, and membershi
p in the union.  
Champion Home 
Builders
, 350 NLRB at 791 (
citing 
Master Slack Corp.
, 271 
NLRB 78, 84 (1984)).
34
 
In this case, a few preliminary facts are clearly established.  
The Board has determined that Comau committed an unfair 
labor practice on March 
1, 2009, when it violated Section 
8(a)(5) and (1) by changing employees

 
healthcare benefits 
without the ASW/MRCC

s consent and in the absence of a 
bona fide impasse.  
Comau
, 356 NLRB 
at 85
.  In addition, there 
is no dispute that the ASW/MRCC had actually 
lost majority 
support by December 22, 2009, as indicated by the fact that a 
majority of the employees in the bargaining unit (103 emplo
y-
ees out of 178 in the unit at the time) signed a December 2009 
disaffection petition stating that they no longer wished 
to be 
represented by the ASW/MRCC.  
(
See
 
RU Exh. 6.
)
  
Finally, it 
is undisputed that Comau recognized the CEA as the bargaining 
unit

s exclusive collective
-
bargaining representative on D
e-
cember 22, 2009, and subsequently entered into and adhered to 
a colle
ctive
-
bargaining agreement with the CEA that included a 
union
-
security clause.  See findings of fact (FOF), above, se
c-
tion
 
II(G).
 
The question in dispute is whether there is a causal relatio
n-
ship between the March 1, 2009 unfair labor practice and the 
loss
 
of majority support for the ASW/MRCC that was evident 
on December 22, 2009.  To examine that issue, a review of the 
operative facts is warranted.  Comau declared impasse in D
e-
cember 2008, and based on that impasse, imposed its last best 
offer (including t
he new health insurance plan, which would 
take effect on March 1, 2009) on December 22, 2008.  See 
FOF, above, sec
tion
 
II(C).  The impasse regarding employee 
health insurance coverage was broken on January 7, 2009.  Id.  
Comau, however, continued to prepar
e employees for the effe
c-
tive date of the health insurance plan set forth in Comau

s i
m-
posed last best offer.  Id.  In February 2009, employees began 
                                        
                  
 
34
 
The 
Master Slack
 
test is an 
objective
 
test aimed at evaluating 
whether a causal rela
tionship exists between unremedied unfair labor 
practices and subsequent loss of union support.  
See 
Saint Gobain 
Abrasives
, 342 NLRB at 434 fn. 2 (noting that it is not relevant to ask 
individual employees why they chose to reject the union); 
AT Systems 
W
est
, 341 NLRB 57, 60 (2004) (subjective state of mind of the e
m-
ployees is not relevant).  During trial, I permitted Comau and the CEA 
to present evidence about the objective circumstances that may have 
caused employee disaffection independent of the March 
1, 2009 unfair 
labor practice.  However, I did not permit the CEA to call (as it pr
o-
posed) between 20 to 90 witnesses to testify about their subjective 
reasons for signing the December 2009 disaffection petition, because 

 
not relevant to the inquiry, and the 

cumulative.
 
circulating a petition to decertify the ASW/MRCC.  See FOF, 
above, sec
tion
 
II(D).  While employees had a v
ariety of reasons 
to be unhappy with the ASW/MRCC and therefore sign the 
petition,
35
 
the unilaterally imposed healthcare plan was prom
i-
nent among those reasons.  Of the 103 employees that ultimat
e-
ly signed the decertification petition, all did so on or aft
er Fe
b-
ruary 19, 2009 (i.e., within days of the March 1 effective date 
of the healthcare plan), and 34 did so on or after March 1, 2009.  
Id.  Once the unilaterally imposed healthcare plan took effect, 
bargaining unit discontent with the ASW/MRCC reached a 
new 
high, and carried forward
36
 
to December 2009, when Harry 
Yale prepared and circulated the disaffection petition that C
o-
mau relied on when it withdrew recognition from the 
ASW/MRCC on December 22, 2009.  FOF, above, secti
ons 
II(E), (F).
 
Turning to the r
elevant factors, 
9
 
months passed between the 
March 1, 2009 unfair labor practice in this case and Comau

s 
December 22, 2009 decision to withdraw recognition from the 
ASW/MRCC.  That length of time does not, per se, preclude a 
finding of a causal relationsh
ip.  See, e.g.,
 
AT Systems West
, 
341 NLRB 57 (2004) (unfair labor practice was within 9 
months of the withdrawal of recognition that it caused); 
C
o-
lumbia Portland Cement v. NLRB
, 979 F.2d 460, 465 (6th Cir. 
1992) (same, but with a passage of 1 year).  More
 
important, 
the facts of this case show that the March 1, 2009 unfair labor 
practice had a more immediate effect on the bargaining unit, as 
the bargaining unit unhappiness with the new health insurance 
premiums drove (at least in part) the contemporaneous 
decert
i-
fication petition that employees signed in February and March 
2009, and filed in April 2009.  Thus, the December 2009 disa
f-
fection petition was essentially an effort to renew the 
s
pring 
2009 decertification movement that started just before the un
i-
l
aterally imposed healthcare plan (unlaw
fully) took effect.
 
The evidentiary record and applicable case law also show 
that the nature of the unfair labor practice here included the 
possibility of a detrimental and lasting effect on employees, as 
well as a 
tendency to cause employee disaffection (factors 2 
and 3).  The fact that Comau imposed the new health care plan 
and its accompanying employee
-
paid premiums unilaterally is 
particularly significant.  It is well established that when an e
m-
ployer makes unila
teral changes to terms and conditions of 
                                        
                  
 
35
 
Those reasons include employee impressions that the 
ASW/MRCC: was not effective in attempting to negotiate a new co
n-
tract; charged undu
ly high dues that came with little or no resulting 
benefit to the bargaining unit; failed to deliver on its promises to pr
o-
vide bargaining unit members with training and job placements; did not 
protect bargaining unit members from losing job openings at Co
mau to 
contractors or members of other unions; and improperly claimed the 
entire balance of the ASW dues account (approximately $250,000) at 
the time of the March 2007 merger.
 
36
 
Employee discontent about the health insurance plan was kept 
alive by a varie
ty of factors, including: the ongoing, significant dedu
c-
tions from employee paychecks to pay the premiums required for the 
unilaterally imposed health insurance plan; meetings with the 
ASW/MRCC about the decertification petition that touched on health 
insu
rance (among other issues); and the November 19, 2009 
St. Gobain 
hearing in Case 7

RD

3644 in which several employees testified (and 
were reminded of the fact) that the new health insurance (and its cost) 
was among their concerns when they signed the decer
tification petition.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
610
 
employment, those changes harm the union

s status as the ba
r-
gaining representative because the employer

s actions unde
r-
mine the union in the eyes of the employees and give the i
m-
pression that the union is powerless.
  
Priority One Services
, 
331 NLRB 1527, 1527 (2000) (collecting cases); see also 
Goya 
Foods
 
of Florida
, 
347 NLRB 1118, 1120

1121, 1123 (2006) 
(unilateral changes to working conditions are likely to have an 
impact on union support); 
Penn Tank Lines
, 336 
NLRB 1066, 
1067

1068 (2001) (unilateral changes to terms and conditions 
of employment minimize the influence of organized bargaining 
and show employees that their union is irrelevant, thereby cr
e-
ating a clear possibility of a detrimental or long lasting ef
fect 
on employee support for the union).  The Board also has reco
g-
nized that unilateral increases in employee health insurance 
premiums can undercut the union

s ability to function as the 
employees

 
bargaining representative, because the unilateral 
changes
 
substantially affect all unit employees and directly 
impact employee compensation, one of the fundamental su
b-
jects of bargaining.  
Priority One Services
, supra (discussing 
the effect of a 9.5
-
percent increase in health insurance prem
i-
ums).  The unilateral
 
change to employee health care at issue in 
this case was even more significant than the change discussed 
in 
Priority One Services
, because instead of a percentage i
n-
crease to premiums that employees were already paying (as in 
Priority One
), Comau

s unilat
erally changed employee health 
insurance premiums from zero (since Comau paid all costs 
under the 2005

2008 contract) to hundreds of dollars per month 
in some cases.
 
Finally, the record shows that Comau

s unilateral change to 
its employee health insurance 
plan had an adverse effect on 
employee morale, and on the ASW/MRCC

s organizational 
activities and membership.  The new health care plan played a 
significant role in motivating employees to sign the spring 2009 
decertification petition
37

indeed, all employ
ees signed within 
days (on either side) of the effective date of the new health 
insurance plan, and 34 employees signed after March 1, 2009.
38
  
                                        
                  
 
37
 
As part of their defense, the Respondents maintain that employee 
disaffection with the ASW/MRCC preceded the March 1, 2009 unfair 
labor practice.  The record does show that before March 1, 2009, there 
was some employee discontent with the ASW/MRCC about i
ssues such 


unit members from losing Comau job opportunities to workers that did 
not belong to the bargaining unit.  Several 
of those sources of disco
n-
tent, however, had been present since the ASW/MRCC merger in 
March 2007, but were tolerated to some degree with the hope that in the 
end, the merger would be beneficial.  More important, even though 
there were other reasons for ba
rgaining unit employees to be unhappy 

i-
tion of the health insurance plan had a reasonable tendency to (and did, 
in fact) cause employee disaffection with the ASW/MRCC.
 
38
 
The Respondents cont
end that the Acting General Counsel is li
m-
ited to arguing events that occurred on or after March 1, 2009, the day 
that the health insurance plan took effect (and thus the date of the unfair 
labor practice).  While it is true that March 1, 2009 unfair labor
 
practice 
is the only one at issue, the facts about that unfair labor practice are not 
limited to March 1 and after, particularly on the issue of whether a 
causal relationship exists between the unfair labor practice and the loss 
of union support.  Simply 
put, this is not a case where the unfair labor 
In addition, as witness Daniel Malloy explained, members of 
the bargaining unit were upset when Comau imposed it
s last 
best offer (in December 2008), but when the health insurance 
premiums began coming out of employee paychecks in March 
2009, employees wanted to fry the ASW/MRCC leadership 
because it failed to deliver on its promise to protect employees 
from having 
to pay the premiums.
39
  
Those sentiments persisted 
for the rest of 2009, as employees pursued the decertification 
petition with the Board (particularly after receiving yet another 
paycheck with unwanted deductions), questioned the 
ASW/MRCC

s efforts to add
ress the issue of employee 
healthcare at meetings, and ultimately renewed the effort to get 
rid of the ASW/MRCC by circulating the December 2009 di
s-
affection petition.
40
 
                                        
                                        
            
 
practice occurred on a specific date and took everyone by surprise.  To 
the contrary, Comau announced the March 1, 2009 health insurance 
plan effective date in December 2008, and held meetings in January 
2009 
to prepare employees for the change.  Thus, the new health insu
r-
ance plan (which ultimately was found to be an unfair labor practice) 
was on the minds of employees at least by January 2009, after the i
m-
passe had been broken and before the decertification p
etition began 
circulating.  To the extent that the Respondents suggest that they were 
not given an opportunity to litigate this issue (employee sentiment 
before March 1, 2009), I note that the record demonstrates that the 
contrary is true.  The Respondents
 
presented extensive testimony about 
factors that could have caused employee disaffection before March 1, 
2009 (to support their defense that employee discontent preceded the 
unilateral change to the employee health insurance plan), and the pa
r-
ties offered
 
exhibits (most without objection) relating to events that 
occurred before March 1, 2009.  See, e.g., RE. Exh. 13 (transcript of 
the November 19, 2009 
St. Gobain
 
hearing regarding the decertification 
petition circulated in February and March 2009).
 
That be
ing stated, the fact remains that even if the causation analysis 
were limited to events that occurred on or after March 1, 2009, there is 
ample evidence that links the March 1, 2009 unfair labor practice with 
the loss of support for the ASW/MRCC leading up
 
to the December 
2009 disaffection petition.  See discussion accompanying this footnote, 
supra.
 
39
 
The Respondents suggest that employee discontent about the 
health insurance plan did not arise until March 6, 2009, the actual date 
that the first premiums w
ere deducted from their paychecks.  See RE. 
Br. at 11.  The purpose of that argument is to suggest that employees 
who signed the decertification petition between March 1 and March 5 
(28 employees out of the 34 that signed the petition on or after March 
1) 
were not aware of the March 1 unfair labor practice because the first 
health insurance premiums were not deducted from their paychecks 
until March 6.  I do not find this argument to be persuasive.  First, the 
Board has ruled that the unfair labor practice 
occurred on March 1, 
2009, and that ruling is binding for purposes of my analysis.  Second, 
as discussed above, the March 1, 2009 effective date of the health i
n-
surance plan was well publicized, and naturally was on the minds of 
employees for some time.  O
nce March 1 arrived, the health insurance 
plan took effect, and there was no question that health insurance prem
i-
ums would be deducted from employee paychecks.  Just as a reasonable 
employee would be aware of a forthcoming reduction in wages, I find 
that a
 
reasonable employee would have been aware of the forthcoming 
new healthcare premiums both when the decertification petition was 
circulated in late February 2009, and when the new health insurance 
plan took effect on March 1, 2009.
 
40
 
I have considered the
 
fact that that December 2009 disaffection 
petition included language at the top of each page stating that the e
m-
ployees who signed the petition were not motivated to do so by C
o-
 COMAU
,
 
INC
.
 
 
611
 
Thus, all of the factors outlined in 
Master Slack 
demonstrate 
that Comau

s unilateral 
implementation of its new employee 
health insurance plan on March 1, 2009, had a causal relatio
n-
ship to the loss of support for the ASW/MRCC and in turn, the 
December 2009 disaffection petition.
41
  
The disaffection pet
i-
tion therefore was tainted by the Mar
ch 1, 2009 unfair labor 
practice, and it was unlawful for Comau to rely upon the D
e-
cember 2009 disaffection petition as its basis for withdrawing 
recognition from the ASW/MRCC.
 
Based on my finding that the December 2009 disaffection 
petition was tainted by
 
the March 1, 2009 unfair labor practice, 
I find that Comau committed the following violations:
 
 
By withdrawing recognition from the ASW/MRCC on D
e-
cember 22, 2009 and subsequently refusing to bargain with 
the ASW/MRCC, Comau violated Section 8(a)(5) and (1
) of 
the Act.  
AT Systems West
, 341 NLRB 57, 61 (2004).
 
 
                                        
                                        
            
 

preliminar
y matter, the fact that the drafters of the petition thought such 
a disclaimer was necessary supports my finding that the health insu
r-
ance plan and the accompanying premiums remained points of concern 
for bargaining unit employees.  More important, the pet
ition language 
cannot immunize the petition from the effects of the March 2009 unfair 
labor practice that the Board found in the earlier 
Comau 
case, 356 
NLRB 
at 86

87
.  As indicated above, see fn. 34, supra, the 
Master 
Slack 
causation test is an objective,
 
not a subjective, test that evaluates 
(among other things) the tendency of the violation to cause employee 
disaffection, and whether the nature of the violation includes the poss
i-
bility of a detrimental or lasting effect on employees.  The subjective 
view
s of employees about a past unfair labor practice and its effects are 
not relevant to the 
Master Slack
 
inquiry.
 
41
 

March 1, 2009 unfair labor practice did not cause the ASW/MRCC to 
lose support
 
are distinguishable.  See RE. Brief at 34

35; RU. Br. at 
20

23.  Specifically, the decisions that the Respondents cited (as exa
m-
ples of cases where the Board or the federal court of appeals held that 
prior unfair labor practices did not have a causal rela
tionship to the loss 
of union support) are fact
-
driven decisions that bear little similarity to 
this case.  See 
Champion Home Builders
, 350 NLRB at 791

792 (no 
causal relationship found where all but one of the unfair labor practices 
occurred 5

6 months be
fore the disaffection petition, and the record did 
not show that employees knew about the more recent violation; the 
nature of violations did not support a finding of taint because they were 
isolated and/or brief events; the record did not show that the vi
olations 
had a tendency to cause employee disaffection towards the union; and 
the record did not show that the scheduling disputes had an adverse 
effect on employee morale, organizational activity or union membe
r-
ship); 
Garden Ridge Management
, 347 NLRB 131
, 134 (2006) (same, 
regarding the effect of a bargaining session scheduling dispute); 
Master 
Slack
, 271 NLRB at 84

85 (same, where the unfair labor practices were 
committed 8

9 years before the withdrawal of recognition and backpay 
issues were still being 
litigated, and there was limited evidence that the 
backpay dispute had an adverse effect on employee morale, organiz
a-
tional activity or union membership); 
Pleasantview Nursing Home v. 
NLRB
, 351 F.3d 747, 764 (6th Cir. 2003) (same, regarding the effect of 
a

unilateral decision to increase the wages of 6 employees in the 78
-
employee bargaining unit); see also 
Saint Gobain Abrasives
, 342 
NLRB at 434 (cited by the CEA, and only standing for
 
the proposition 

t-
eral change to employee health insurance had a causal nexus to e
m-
ployee disaffection).
 
By extending recognition to the CEA and entering into a co
l-
lective bargaining agreement with the CEA when the CEA 
did not represent an uncoerced majority of employees in the 
bargaining unit, Comau in
terfered with the formation and a
d-
ministration of a labor organization in violation of Section 
8(a)(2) and (1) of the Act.  
AM Property Holdings Corp.
, 352 
NLRB 279, 281 
f
 
n.
 
10 (2008); 
AT Systems West
, supr
a at 62.
 
 
By giving effect to the union security 
clause in its collective 
bargaining agreement with the CEA at a time when the CEA 
did not represent an uncoerced majority of employees in the 
bargaining unit, Comau encouraged membership in a labor 
organization and discriminated against employees regarding
 
hiring and the terms and conditions of employment, in viol
a-
tion of Section 8(a)(3) and (1) of the Act.  
Caldor, Inc.
, 319 
NLRB 728, 739 (1995).
 
 
I also find that the CEA committed the following violations in 
connection with Comau

s withdrawal of recogniti
on of the 
ASW/MRCC and recognition of the CEA:
 
 
By accepting recognition from Comau and by entering into a 
collective
-
bargaining agreement with Comau when it did not 
have the uncoerced support of a majority of employees in the 
bargaining unit, the CEA viol
ated Section 8(b)(1)(A) of the 
Act.  
Ladies Garment Workers v. NLRB
, 366 U.S. 731, 732 
(1961); 
United Workers of America
, 352 NLRB 286, 286 
(2008).
 
 
By maintaining a union security clause in its collective ba
r-
gaining agreement with Comau at a time when the
 
CEA did 
not represent an uncoerced majority of employees in the ba
r-
gaining unit, the CEA caused and attempted to cause Comau 
to violate Section 8(a)(3) by encouraging membership in a l
a-
bor organization and discriminating against employees r
e-
gar
d
ing hiring
 
and the terms and conditions of employment.  
Through these actions, the CEA violated Section 8(b)(2) of 
the Act.  
Rockville Nursing Center
, 193 NLRB 959, 965 
(1971).
 
B.  Comau

s and the CEA

s Conduct in Asking Employees 
 
to
 
Sign
 
Dues
-
Checkoff Authorizatio
n 
F
orms
 
1.  Complaint allegations
 
In addition to the larger issues (discussed above) related to 
Comau

s decision to withdraw recognition from the 
ASW/MRCC and recognize the CEA as the exclusive colle
c-
tive
-
bargaining representative for the bargaining unit, 
the Ac
t-
ing General Counsel also alleged that both Comau and the CEA 
violated the Act when they asked employees to sign dues
-
checkoff autho
rizations for paying CEA dues.
 
Specifically, the complaint alleged that in May 2010, Comau 
threatened employees at the
 
Jefferson North, Novi
,
 
and Sout
h-
field facilities with termination if they failed to authorize aut
o-
matic dues
-
deduction payments to the CEA (in violation of Sec. 
8(a)(1) of the Act).  
(
GC Exh. 1(v), pars. 19, 27.
)
  
The co
m-
plaint also alleged that in May 
2010, the CEA threatened e
m-
ployees at the Novi and Southfield facilities with loss of e
m-
ployment if they failed to authorize automatic dues deduction 
payments to the CEA (in violation of Sec. 8(b)(1)(A) of the 
Act).  
(
GC Exh. 1(v), pars. 23, 28.
)
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
612
 
2.  Both 
Comau and the CEA violated the Act by conduct
 
that reasonably could coerce employees to sign 
 
dues
-
checkoff
 
authorization forms
 
There is no dispute that under a collective
-
bargaining agre
e-
ment that contains a valid union
-
security clause, an employee 
may be
 
required to pay union dues as a condition of emplo
y-
ment, and may be discharged for failing to pay the required 
dues.  
Longshoreman
 
ILA
 
Local 1575
 
(Puerto 
R
ico Marine 
Management)
, 322 NLRB 727, 729 (1996).  However, a union 
may not compel union members to 
execute dues
-
checkoff a
u-
thorizations as a condition of their employment; nor can a u
n-
ion threaten to cause employees to be discharged if they fail to 
execute dues
-
checkoff authorizations, because the execution of 
a dues
-
checkoff authorization is entirely v
oluntary.  Id. at 729

730 (noting that a union

s threat to cause discharge under these 
circumstances would violate Sec. 8(b)(1)(A)).  More generally, 
a union violates Section 8(b)(1)(A) of the Act if it engages in 
conduct that may reasonably tend to coerce
 
or intimidate e
m-
ployees in the exercise of Section 7 rights.  
Culinary Workers 
Local 226 (Casino Royale, Inc.)
, 323 NLRB 148, 159 (1997).
 
Similarly, an employer may not lead employees to believe 
that the dues
-
checkoff authorization method for fulfilling t
heir 
financial obligations to their union is compulsory.  
Rochester 
Mfg. Co.
, 323 NLRB 260, 262 (1997).  An employer that d
i-
rects employees to sign dues
-
checkoff forms authorizing dedu
c-
tion of dues under the threat of losing their employment has 
interfered
 
with, restrained, and coerced employees in the exe
r-
cise of their protected Section 7 rights, in violation of Section 
8(a)(1).  Id
.
  
An employer also violates Section 8(a)(1) of the 
Act if the employer

s conduct or statements have a reasonable 
tendency to 
interfere with, restrain
,
 
or coerce union or protected 
activities.  
Yoshi

s Japanese Restaurant
 
& Jazz House
, 330 
NLRB 1339, 1339 fn. 3 (2000) (noting that the employer

s 
subjective motivation for the statements is not relevant); see 
also
 
Park N

 
Fly, Inc.
, 349 NLRB 132, 140 (2007).
 
a.  Comau 
v
iolations
 
In this case, the facts demonstrate that in May 2010, Comau 
management personnel spoke with three employees who initia
l-
ly declined to sign dues
-
checkoff authorization forms: Gaspar 
Calandrino (Jefferson Nort
h field service location)
;
 
Nizar A
k-
kari (Novi facility); and Jeffrey T. Brown (Southfield facility).  
Comau 
H
uman 
R
esources 
D
irector Fred Begle specifically 
warned Akkari that he could be terminated if he did not sign the 
form.  Site 
S
upervisor Duane Jeror
e similarly warned Cala
n-
drino that he could be disciplined or discharged if he did not 
sign a dues
-
checkoff authorization form.  See FOF, above, 
s
ec
tion
 
II(H).  Those explicit (and uncontested) statements each 
violated Section 8(a)(1), as the threat of los
ing employment or 
being disciplined had a reasonable tendency to coerce Akkari 
and Calandrino in the exercise of their protected Section 7 
rights to choose whether or not to sign the dues
-
checkoff a
u-
thorization forms.  
Rochester Mfg. Co.
, supra at 262.
42
 
                                        
                  
 
42
 
As noted in the statement of facts, I do not give weight to the co
n-
tent of GC E
xh. 6, a chain of emails apparently initiated by Jill Opasik 
regarding employees who had not yet signed a dues
-
checkoff authoriz
a-

I
 
also find that Begle

s statements to Calandrino (in a fo
l-
lowup conversation that Jerore joined), and Begle

s statements 
to Jeffrey T. Brown violated Sec
tion
 
8(a)(1).  In those exchan
g-
es, although Begle did not explicitly link the failure to sign the 
dues
-
checkoff authorization form with possible discipline or 
termination, Begle questioned the employees about their refusal 
to sign the form, questioned the reliability of paying by other 
means (such as cash), and (as to Calandrino) warned of cons
e-
quences that
 
could result if he chose another method of pa
y-
ment and fell behind with his dues.  See FOF, above, 
s
ec
tion
 
II(H).  Viewing those statements as a whole, along with the 
context of Begle taking the unusual step of having a shop floor 
employee brought to a pr
ivate office to speak with him (in pe
r-
son as to Brown, and by phone as to Calandrino), I find that 
Begle

s remarks to Calandrino and Jeffrey T. Brown had a 
reasonable tendency to coerce those employees in exercising 
their Section 7 rights.
 
b.  CEA 
v
iolations
 
The Acting General Counsel also presented evidence about 
the role that two CEA committeemen (James Kayko and Fred 
Lutz) played in asking employees to sign dues
-
checkoff au
tho
r-
ization forms.
 
I recommend dismissing the allegations in paragraph 
23(a) 
of the complaint because the evidence that the Acting General 
Counsel presented about James Kayko

s conduct falls short of 
proving a violation of Section 8(b)(1)(A).  Kayko did ask A
k-
kari to sign a dues
-
checkoff authorization form, but he did not 
sug
gest that any adverse employment action would result when 
Akkari refused.  Kayko did mention that Akkari might be co
n-
tacted by Fred Begle about the matter, but he did not participate 
in any ensuing conversations between Akkari and Begle, or 
suggest that th
e possible contact with Begle would involve any 
adverse consequences.  See FOF, above, section II(H).  Vie
w-
ing Kayko

s conduct as a whole, I find that his actions or 
statements did not have a reasonable tendency to coerce Akkari 
to sign the due
s
-
checkoff a
uthorization form.
 
As for Kayko

s interactions with Dave Baloga (also covered 
by 
p
ar
.
 
23(a)), I find that both witnesses were equally credible 
in their respective accounts of Kayko

s request that Baloga sign 
a dues
-
checkoff authorization form.  Since the A
cting General 
Counsel bears the burden of proving the allegations in its co
m-
plaint by a preponderance of the evidence, the tie between 
Kayko

s and Baloga

s testimony leads me to find that the Ac
t-
ing General Counsel did not demonstrate that the CEA (through
 
Kayko) violated the Act in its interactions with Baloga about 
the dues
-
checkoff authorization form.  See 
Central National 
Gottesman
, 303 NLRB 143, 145 (1991) (finding that General 
Counsel did not meet its burden of proof because the testimony 
that the all
egation occurred was equally credible as the testim
o-
ny that denied the allegation); 
Blue Flash Express
, 109 NLRB 
591, 591

592 (1954) (same), questioned on other grounds 
All
e-
gheny Ludlum Corp. v. NLRB
, 104 F.3d 1354 (D.C. Cir.
 
1997).
 
                                        
                                        
            
 
role as a Comau supervisor or agent, and also does not e
stablish with 
sufficient reliability that her specific comments reached any bargaining 
unit employees.  See fn. 24, supra.  In light of those shortcomings, the 
exhibit does not demonstrate that Comau violated the Act.
 
 COMAU
,
 
INC
.
 
 
613
 
Lutz

 
interactions with
 
Jeffrey T. Brown are different in 
character, and do establish that the CEA (through Lutz) viola
t-
ed Section 8(b)(1)(A). 
(
 
See GC Exh. 1(v), par. 23(b).
)
  
Lutz

 
initial requests that Brown sign a dues
-
checkoff authorization 
form were merely requests that we
re not linked to any threat of 
adverse employment action.  However, when Brown refused to 
sign the form, Lutz escorted Brown to Begle

s office, and also 
participated in Begle

s meeting with Brown.  Lutz

 
presence at 
the meeting served as a CEA endorsement 
of Begle

s remarks 
and of Begle

s treatment of Brown

s refusal to sign the dues
-
checkoff authorization form as a point of concern.  Further, like 
Begle, Lutz questioned the reliability of paying dues by means 
other than dues
 
checkoff.  Taking the totality 
of the circu
m-
stances into account, Lutz

 
conduct and statements to Jeffrey T. 
Brown had a reasonable tendency to coerce Brown to sign the 
dues
-
checkoff authorization form, and thus violated the Act.
 
3.  Comau did not cure its violations of the act regardin
g
 
dues
-
checkoff authorization forms
 
As part of its response to the allegations in the complaint r
e-
garding the dues
-
checkoff authorization forms, Comau co
n-
tends that any violation that Begle committed was cured by the 
June 2010 memorandum that Comau posted 
in the workplace.  
(
RE
.
 
Br. at 25 (citing RE
.
 
Exh. 9(b)
.
)
43
  
In so arguing, Comau 
invokes 
Passavant Memorial Area Hospital
, 237 NLRB 138 
(1978), which explains that an employer may relieve itself of 
liability for unlawful conduct in some circumstances by r
epud
i-
ating the conduct.  Id. at 138.  To be effective, the repudiation 
must be: timely; unambiguous; specific in nature to the coe
r-
cive conduct; adequately publicized to the employees involved; 
free from other proscribed illegal conduct, and accompanied by
 
assurances that the employer will not interfere with employees

 
Section 7 rights in the future.  Id.; see also 
Cintas Corp.
, 353 
NLRB 752, 753 fn. 8, 769 (2009).  The employer also must not 
engage in proscribed conduct after the repudiation.  Id.
 
Comau

s 
effort at repudiation (sent by Begle) read as fo
l-
lows:
 
 
The ASW has charged that our employees have been coerced 
into signing dues authorization forms.  We have investigated 
this allegation and do not believe it to be factually accurate.  
Just to be sure t
hat everyone understands their rights, howe
v-
er, we want to confirm the following:
 
 
While the contract contains a requirement that employees b
e-
come dues paying members, the contract does not require that 
dues be paid through a payroll deduction authorizatio
n, with 
dues to be withheld by the Company from your paycheck.  It 
is up to you whether you wish to authorize payment of your 
dues in that manner.
 
 
                                        
                  
 
43
 
The CEA did not address the substan
tive issues concerning the 
dues
-
checkoff authorization forms in its posttrial brief.  It did, however, 
deny the allegations in its answer to the complaint.  The record does not 
show that the CEA repudiated (or attempted to repudiate) any viol
a-
tions associa
ted with the dues
-
checkoff authorization forms.  The CEA 

check under certain parameters), but the letter of understanding did not 
address or repudiate any previous violations of Sec.
 
7 rights.
 
In the event anyone signed a dues deduction authorization 
form under the mistaken assumption that the Compan
y r
e-
quired this, you should feel free to rescind the authorization 
and deal with the CEA directly.  In that event, please so ind
i-
cate to me in writing.
 
 
(
RE
.
 
Exh. 9(b).
)
  
The repudiation does not satisfy the standard 
set forth in 
Passavant
 
because (among other things) it was not 
specific to the nature of the misconduct.  The memo makes no 
reference to the threats of termination that Comau communica
t-
ed to employees, nor does it address the other actions and 
statements that Comau took that ha
d a reasonable tendency to 
coerce employees to sign the dues
-
checkoff authorization forms 
in the first instance.  The attempted repudiation was therefore 
incomplete.
44
  
Accordingly, my finding that Comau violated 
Section 8(a)(1) of the Act remains unchange
d.
 
C
ONCLUSIONS OF 
L
AW
 
1. By withdrawing recognition from the ASW/MRCC on 
December 22, 2009, as the bargaining unit

s exclusive colle
c-
tive
-
bargaining representative, Comau violated Section 8(a)(5) 
and (1) of the Act.
 
2. By extending recognition to the CEA a
s the bargaining 
unit

s exclusive collective
-
bargaining representative on D
e-
cember 22, 2009, when the CEA did not represent an uncoerced 
majority of employees in the bargaining unit, Comau violated 
Secti
on 8(a)(2) and (1) of the Act.
 
3. By entering into a 
collective
-
bargaining agreement with 
the CEA (effective December 22, 2009) when the CEA did not 
represent an uncoerced majority of employees in the bargaining 
unit, Comau violated Secti
on 8(a)(2) and (1) of the Act.
 
4. By giving effect to the union
-
securit
y clause in its colle
c-
tive
-
bargaining agreement with the CEA (effective December 
22, 2009) at a time when the CEA did not represent an unc
o-
erced majority of employees in the bargaining unit, Comau 
encouraged membership in a labor organization and discrim
i-
n
ated against employees regarding hiring and the terms and 
conditions of employment, in violation of Section 8(a)(3) and 
(1) of the Act.
 
5. By telling employees at the Novi and Jefferson North f
a-
cilities in May 2010 that they could be disciplined or di
s-
char
ged if they did not sign dues
-
checkoff authorization forms, 
Comau interfered with, restrained
,
 
or coerced employees in the 
exercise of Section 7 rights, in violation of Section 8(a)(1) of 
the Act.
 
6. By making statements to employees and engaging in co
n-
duc
t in May 2010 that had a reasonable tendency to coerce 
employees at the Southfield and Jefferson North facilities to 
sign dues
-
checkoff authorization forms, Comau interfered with, 
                                        
                  
 
44
 

d-

other forms of payment.  In a letter of understanding, the CEA advised 
the unit that any employee who elected no
t to use dues checkoff was 
required to pay dues by hand delivering a certified cashiers check to 
Harry Yale, Fred Lutz, or Jeffrey H. Brown.  Comau was aware of the 
restrictions that the CEA imposed (since Yale presented the letter of 
understanding to Begl
e for review), and essentially acquiesced to the 
restrictions by allowing them to persist even after Comau issued its 
June 2010 memo.  See FOF, above, sec. II(I).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
614
 
restrained
,
 
or coerced employees in the exercise of Section 7 
rights, in vio
lation of Section 8(a)(1) of the Act.
 
7. By accepting recognition from Comau on December 22, 
2009, as the bargaining unit

s exclusive collective
-
bargaining 
representative when it did not have the uncoerced support of a 
majority of employees in the bargaini
ng unit, the CEA violated 
Section 8(b)(1)(A) of the Act.
 
8. By entering into a collective
-
bargaining agreement effe
c-
tive December 22, 2009, with Comau when it did not have the 
uncoerced support of a majority of employees in the bargaining 
unit, the CEA vio
lated Section 8(b)(
1)(A) of the Act.
 
9. By maintaining a union
-
security clause in its collective
-
bargaining agreement with Comau (effective December 22, 
2009) at a time when the CEA did not represent an uncoerced 
majority of employees in the bargaining 
unit, the CEA caused 
and attempted to cause Comau to violate Section 8(a)(3) by 
encouraging membership in a labor organization and discrim
i-
nating against employees regarding hiring and the terms and 
conditions of employment.  Through these actions, the CEA
 
violated Section 8(b)(2) of the Act.
 
10. By making statements to employees and engaging in 
conduct in May 2010 that had a reasonable tendency to coerce 
employees at Comau

s Southfield complex to sign dues
-
checkoff authorization forms, the CEA restrained o
r coerced 
employees in the exercise of Section 7 rights, in violation of 
Section 8(b)(1)(A) of the Act.
 
11. The unfair labor practices stated in conclusions 1

10 
above are unfair labor practices that affect commerce within the 
meaning of Section 2(6) and(7
) of the Act.
 
12. I recommend dismissing the allegations stated in par
a-
graph 23(a) of the complaint.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certa
in affirmative action designed to effect
u-
ate the policies of the Act.  While most of the remedies that I 
will require will be set forth in the Order attached to my dec
i-
sion,
45
 
the Acting General Counsel

s request for an affirmative 
bargaining order require
s specific attention.
 
The Board consistently has held that an affirmative bargai
n-
ing order is the traditional, appropriate remedy for a
n
 
8(a)(5) 
refusal to bargain with the lawful collective
-
bargaining repr
e-
sentative of an appropriate unit of employees.  
C
aterair Inte
r-
national
, 322 NLRB 64, 68 (1996).  Applying that principle, 
the Board recently ruled that an affirmative bargaining order 
                                        
                  
 
45
 
To the extent that I will require Comau and the CEA to reimburse 
bargaining unit members f
or the CEA fees and dues that were collected 
unlawfully on or after December 22, 2009, that remedy is required 
because the CEA collective
-
bargaining agreement and union
-
security 
clause were unlawful.  I will also require Comau and the CEA to rei
m-
burse barg
aining unit members for daily compound interest on any such 
reimbursement amounts as prescribed in 
Kentucky River Medical Ce
n-
ter
, 356 NLRB 
6
 
(2010).  I will not require any reimbursement of CEA 
dues based on the violations associated with coercion in obtai
ning dues
-
checkoff authorization forms.  
See 
Rochester Mfg
., 323 NLRB at 263 
(no reimbursement required if affected employees were subject to a 
lawful union
-
security clause obligating them to pay dues).
 
was warranted as a remedy for an employer

s unlawful wit
h-
drawal of recognition from a union.  
Vincent/Metro Trucking
, 
355
 
NLRB 
289
 
(2010).  In so ruling, the Board examined the 
facts of the case under District of Columbia Circuit precedent 
that states that an affirmative bargaining order must be justified 
by reasoned analysis that includes an explicit balancing of three 
cons
iderations: (1) the employees

 
Section 7 rights; (2) whether 
other purposes of the Act override the rights of employees to 
choose their bargaining representative; and (3) whether altern
a-
tive remedies are adequate to remedy the violations of the Act.  
Id. (
citing 
Vincent Industrial Plastics v. NLRB
, 209 F.3d 727, 
738 (D.C. Cir. 2000)).
 
Adhering to the Board

s approach, I have analyzed the facts 
of this case under the three
-
factor balancing test outlined by the 
District of Columbia 
Circuit.
 
 
(1)  An affirmati
ve bargaining order in this case will vindicate 
the Section 7 rights of the employees who supported the 
ASW/MRCC and were denied the benefits of that union

s 
co
l
lective
-
bargaining by Comau

s unlawful decision to wit
h-
draw recognition.  To the extent that so
me employees may 
still oppose the ASW,
46
 
an affirmative bargaining order will 
not unduly prejudice their Section 7 rights because the affir
m-
ative bargaining order is temporary.  In addition, it bears r
e-
peating that Comau committed an unfair labor practice 
that 
had a causal relationship to ASW/MRCC

s loss of employee 
support, and thus to the December 2009 disaffection petition 
that served as the springboard for Comau to withdraw reco
g-
nition.
47
  
Under those circumstances, it is only by restoring the 
status qu
o ante and requiring Comau to bargain with the ASW 
for a reasonable period of time that employees will be able to 
fairly decide for themselves whether they wish to continue to 
be represented by the ASW.
 
 
(2)  The affirmative bargaining order also serves th
e policies 
of the Act by fostering meaningful collective bargaining and 
industrial peace.  It removes Comau

s incentive to delay ba
r-
gaining in the hope of further discouraging support for the 
ASW.  It also ensures that the ASW will not be pressured, by 
the
 
possibility of another decertification or disaffection pet
i-
tion, to achieve immediate results at the bargaining table fo
l-
lowing the Board

s resolution of its unfair labor practice and 
the issuance of a cease
-
and
-
desist order.
 
 
(3)  A cease
-
and
-
desist orde
r, without a temporary decertific
a-
tion bar, would be inadequate to remedy Comau

s and the 
CEA

s violations, because it would permit a decertification 
petition to be filed before Comau had afforded the employees 
a reasonable time to regroup and bargain thro
ugh the ASW in 
an effort to reach a collective
-
bargaining agreement.  Such a 
result would be particularly unfair in circumstances such as 
those here, where the nature of Comau

s unfair labor practice 
                                        
                  
 
46
 
After Comau withdrew recognition, the ASW changed 
its affili
a-
tion (in March 2010) from the MRCC to the CIC.  Both entities are part 
of the United Brotherhood of Carpenters.
 
47
 

March 1, 2009 unilateral implementation of a new health care plan 
for 
employees) also contains an affirmative bargaining order.  
Comau
, 356 
NLRB 
at 87
.
 
 COMAU
,
 
INC
.
 
 
615
 
likely created a lasting negative impression of the ASW 
in the 
bargaining unit, and where Comau immediately recognized a 
replacement union (the CEA) that has been able to develop r
e-
lationships with bargaining unit employees while the ASW 
litigated its charges.  I find that those circumstances outweigh 
the tempo
rary impact the affirmative bargaining order will 
have on the rights of employees who oppose ASW

s conti
n-
ued union representation.
 
 
See 
Vincent/Metro Trucking
, supra at 1

2 (citing similar issues 
that weighed in favor of an affirmative bargaining order); 
S
pe
c-
trum Health
-
Kent Community Campus
, 353 NLRB 996, 996

997 (2009) (same); 
AT Systems West
, 341 NLRB at 63 (same).  
Based on my analysis under the three
-
factor balancing test a
p-
plied by the Board, I find that an affirmative bargaining order 
with a temporar
y decertification bar for a reasonable period of 
time is necessary in this case to fully remedy Comau

s unlawful 
withdrawal of recognition of the ASW.
48
 
[Recommended Order omitted from publication.]
 
                                        
                  
 
48
 
I have considered the fact that after Comau withdrew recognition 
from the ASW/MRCC, the ASW subsequently (in March 2010) 
changed its affiliation from the MRCC to the C
IC (still within the Uni
t-
ed Brotherhood of Carpenters).  The CEA suggests that the bargaining 
unit should not be forced to accept the ASW/CIC as its bargaining 
representative, since the unit did not vote to affiliate with the CIC.  

 
has some superficial appeal, I find that as 
an equitable matter, the ASW should not be penalized for continuing to 
conduct its operations while this litigation was pending.  It should come 
as no surprise that the ASW made various decisions (including the 
decision to affiliate with the CIC) since December 22, 2009, the date 
that Comau withdrew recognition.  To the extent that the bargaining 
unit may be unfamiliar with (or skeptical of) some of the changes that 
the ASW has made, it will be up to the ASW to p
ersuade the unit 
(while the affirmative bargaining order is in effect, and beyond) that the 
changes are beneficial.
 
 
